 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDe Queen General Hospital and Professional Divi-sion, Retail Clerks Union, Local 1583, UnitedFood and Commercial Workers InternationalUnion, AFL-CIO. Cases 26-CA-8433, 26-CA-8493, 26-CA-8517, 26-CA-8609, 26-RC-6184,and 26-RC-6185September 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn December 14, 1981, Administrative LawJudge James T. Youngblood issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, finding,' andconclusions2of the Administrative Law Judge, andRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In fn. 6 of his Decision, the Administrative Law Judge incorrectlystated that the May 6, 1980, advertisement by Respondent's medical staffwas signed by Ray Kimble and that Kimble is a physician. In the sectionof his Decision entitled "Mary Margaret Neumeier," the AdminstrativeLaw Judge stated that Pat Athey was the lab supervisor and a registerednurse, rather than the "chief tech" and supervisor of the radiology de-partment, the nuclear medicine department. EKG, and ultrasound, and alicensed radiological technician. He also stated that Neumeier's June 24reprimand was given "in violation of' Respondent's rule prohibiting em-ployees from engaging in activities other than assigned duties, whereas itis clear from the context that he intended to state that her August II rep-rimand was given for violating the above rule These inadvertent errorsare insufficient to affect our decision.The Administrative Law Judge found that there were 13 employees inUnit A on March 11, 1980. In so doing, he excluded employee Travis inaccordance with the parties' agreement The record shows that the par-ties' agreement was based on the fact Travis resigned on April 19, andtherefore was ineligible to vote in Unit A at the May 7 election. We findthat, since she was employed in a unit classification at all material timesprior to April 19, she properly should have been included in the unit indetermining the Union's majority status. The Administrative Law Judgealso included, in accordance with the parties' agreement, employee EffieTurner. However, Turner was not hired by Respondent until March 29.We therefore find that she should not have been included in the unit forpurposes of determining the Union's majority status. Accordingly, weagree with the Administrative Law Judge's finding that there were 13employees in Unit A on March 11, 1980. We futher note that, since nei-ther of the above employees signed authorization cards, the Union's ma-jonty status is not affected by these findings.In adopting the Administrative Law Judge's finding that the unitsherein are appropriate, we note that the parties stipulated to the appropri-ateness of such units in Cases 26-RC 6184 and 26-RC-6185.2 In adopting the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(a)(1) of the Act by interrogating employeeStultz, we rely onl his affirmative crediting of Stultz' testimony, based on264 NLRB No. 69to adopt his recommended Order, as modifiedherein.3AMENDED CONCLUSIONS OF LAW1. Substitute the following for the AdministrativeLaw Judge's Conclusion of Law 3:"3. By interrogating its employees concerningtheir union membership, activities, and sympathies;by warning its employees that they could get intotrouble for supporting the Union; by threatening itsemployees with a loss of jobs if the Union wasvoted in; by creating the impression of surveillanceof its employees' union activities; by promising em-ployees increased benefits if they curtailed theirunion activities; by threatening employees withplant closure if the Union was voted in; by threat-ening employees that bargaining would begin fromscratch, that benefits negotiated would not be asgood as those now enjoyed, that it would not bar-gain with the Union, and that employees could befired if they did not curtail their union activities;by warning its employees that they were headingfor trouble and were troublemakers, and that theyhad received warnings because of their union activ-ities; and by issuing a personnel policy and proce-dure manual which included a rule prohibiting em-ployees from engaging in activities other than as-signed duties, Respondent has engaged in conductviolative of Section 8(a)(l) of the Act."2. Substitute the following for the AdministrativeLaw Judge's Conclusion of Law 6:"6. Since March 18, 1980, the Union has repre-sented a majority of the employees in the appropri-ate units described below, and has been the exclu-sive bargaining representative of said employeeswithin the meaning of Section 9(a) of the Act. Theappropriate bargaining units are:"(A) All full-time and regular part-time regis-tered nurses employed by the Employer at itsDe Queen, Arkansas, hospital in the followinghis finding that her testimony was straightfforward and had a ring oftruth.In adopting the Administrative Law Judge's colclusion that a bargain-ing order is warranted, we find it unnecessary to pass on his finding, atfn. 10, that the representation petitions filed in Cases 26 RC-6184 and26-RC 6185 on March 18, 1979, constituted a demand for recognitionFurther, in the absence of exceptions, we adopt the Administrative l.awJudge's dating of Respondent's bargaining obligation from March 18,1980.We shall amend the Administrative Law Judge's Conclusions of I awto more closely conform to the violations found3 We shall modify the Administrative L aw Judge's recommendedOrder, inter alia, to conform more closely to the violations found Addi-tionally, we shall modify the recommended Order so as to require Re-spondent to expunge from its files any reference to the discriminatorywarnings issued to employees Neumeier and Anita Turner and to the un-lawful discharges of employees Stultz, Harris, Neumeier, and Bryson, andto notify them in writing that this has been done and that the evidence ofRespondent's unlawful conduct will not be used against them. See Ster-ling Sugars. Inc., 261 NLRB 472 (1982)480 DE QUEEN GENERAL HOSPITALclassifications: registered nurses, excluding allother employees, including employees in UnitB, anethesiologists, confidential employees,clerical employees, guards and supervisors asdefined in the Act."(B) All full-time and regular part-time techni-cal employees employed by the Employer atits De Queen, Arkansas, hospital in the follow-ing classifications: lab technicians, respiratorytherapists, X-ray technicians, ambulancedrivers/emergency medical technicians, para-medics, LPN's, nurses' aides and ward clerks,excluding all other employees, including em-ployees in Unit A, clerical employees, profes-sional employees, confidential employees,guards and supervisors as defined in the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied and set out in full below, and hereby ordersthat the Respondent, De Queen General Hospital,De Queen, Arkansas, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees concerning theirunion membership, activities, and sympathies.(b) Threatening its employees with reprisals orthat they are about to get in trouble because oftheir union activities.(c) Threatening its employees with a loss of jobsif the Union is voted in.(d) Threatening employees with discharge be-cause of their discussions about the Union.(e) Informing its employees that their activitiesare under surveillance or creating an impressionamong its employees that their union activities areunder surveillance.(f) Promising its employees better working con-ditions if they would stop the election or if theywould not file objections to the conduct of theelection.(g) Threatening its employees with plant closureif the Union was voted in.(h) Warning employees that bargaining wouldbegin from scratch, that any benefits negotiatedwould not be as good as those in the existingpolicy manual and that it will not bargain with theUnion.(i) Warning employees that they could be firedor would be fired if they did not cease their .nionactivities.(j) Warning its employees that they were head-ing for trouble because of their union activities andthat they were troublemakers because of theirunion activities.(k) Informing its employeees that they had re-ceived warnings because of their union activities.(I) Maintaining or promulgating any rules whichprohibit employees from engaging in activitiesother than assigned duties and to cease issuingwarnings based on such rules.(m) Discouraging membership in ProfessionalDivision, Retail Clerks Union, Local 1583, UnitedFood and Commercial Workers InternationalUnion, AFL-CIO, or any other labor organization,by issuing discriminatory warnings, discriminatorilydischarging, or in any other manner discriminatingagainst its employees in regard to hire, tenure, orother terms and conditions of employment.(n) In any other manner interfering with, re-straining, or coercing its employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Recognize and, upon request, bargain collec-tively with Professional Division, Retail ClerksUnion, Local 1583, United Food and CommercialWorkers International Union, AFL-CIO, as the ex-clusive representative since March 18, 1979, of theemployees in the appropriate bargaining units de-scribed below, with regard to wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement. The appropriatebargaining units are:(A) All full-time and regular part-time regis-tered nurses employed by the Employer at itsDe Queen, Arkansas, hospital in the followingclassifications: registered nurses, excluding allother employees, including employees in UnitB, anesthesiologists, confidential employees,clerical employees, guards and supervisors asdefined in the Act.(B) All full-time and regular part-time techni-cal employees employed by the Employer atits De Queen, Arkansas, hospital in the follow-ing classifications: lab technicians, respiratorytherapists, X-ray technicians, ambulancedrivers/emergency medical technicians, para-medics, LPN's, nurses' aides and ward clerks,excluding all other employees, including em-ployees in Unit A, clerical employees, profes-sional employees, confidential employees,guards and supervisors as defined in the Act.(b) Offer Doris A. Stultz, Patsy Harris, Mary M.Neumeier, and Univee Bryson immediate and fullreinstatement to their former jobs or, if such jobs481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or otherrights and privileges previously enjoyed, and makethem whole for any loss of earnings that they mayhave suffered by reason of Respondent's discrimi-nation against them, as set forth in the section ofthe Administrative Law Judge's Decision entitled"The Remedy."(c) Immediately rescind the discriminatory warn-ings issued to Mary M. Neumeier and Anita Turnerpursuant to its illegal rule against employees engag-ing in any activities other than assigned duties.(d) Expunge from its files any reference to thediscriminatory warnings issued to, and/or dis-charges of, the above-named employees, and notifythem in writing that this has been done and thatevidence of these warnings and/or discharges willnot be used as a basis for future personnel actionsagainst them.(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(f) Post at its De Queen, Arkansas, facility copiesof the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 26, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 26,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of the Actnot found herein.IT IS FURTHER ORDERED that the elections heldon May 7, 1980, in Cases 26-RC-6184 and 26-RC-6185 be, and they hereby are, set aside and that thepetitions therein be, and they hereby are, dismissed.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employeesconcerning their union membership, activities,or sympathies.WE WILL NOT threaten our employees withreprisals or that they will get into trouble be-cause of their union activities.WE WILL NOT threaten our employees witha loss of jobs if a union is voted in.WE WILL NOT threaten our employees withdischarge because of their union discussions.WE WILL NOT inform our employees thattheir union activities are under surveillanceand WE WILL NOT create an impression amongour employees that their union activities areunder surveillance.WE WILL NOT promise our employees betterworking conditions if they stop union electionsor if they do not file objections to the conductof union elections.WE WILL NOT threaten our employees withplant closure if a union is voted in.WE WILL NOT warn our employees that bar-gaining will begin from scratch, that any bene-fits negotiated will not be as good as benefitsalready enjoyed by the employees, and thatwe will not bargain with a union.WE WILL NOT warn our employees thatthey can be fired or will be fired if they do notcease their union activities.WE WILL NOT warn our employees thatthey are heading for trouble because of theirunion activities or that they are troublemakersbecause of their union activities.WE WILL NOT inform our employees thatthey have received warnings because of theirunion activities.WE WILL NOT maintain or promulgate anyrules which prohibit our employees from en-gaging in activities other than assigned duties,and WE WILL cease issuing warnings based onsuch rules.WE WILL NOT discourage membership inProfessional Division, Retail Clerks Union,Local 1583, United Food and CommercialWorkers International Union, AFL-CIO, orany other labor organization by issuing dis-criminatory warnings, discriminatorily dis-charging, or in any other manner discriminat-ing against our employees in regard to hire,482 DE QUEEN GENERAL HOSPITALtenure, or other terms and conditions of em-ployment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, recognize and bar-gain collectively with Professional Division,Retail Clerks Union, Local 1583, United Foodand Commercial Workers International Union,AFL-CIO, as the exclusive representativesince March 18, 1979, of the employees in thefollowing appropriate units and, upon request,embody in a signed agreement any understand-ing reached. The appropriate bargaining unitsare:(A) All full-time and regular part-time regis-tered nurses employed by the Employer atits De Queen, Arkansas, hospital in the fol-lowing classifications: registered nurses, ex-cluding all other employees, including em-ployees in Unit B, anesthesiologists, confi-dential employees, clerical employees,guards and supervisors as defined in the Act.(B) All full-time and regular part-time tech-nical employees employed by the Employerat its De Queen, Arkansas, hospital in thefollowing classifications: lab technicians, res-piratory therapists, X-ray technicians, ambu-lance drivers/emergency medical techni-cians, paramedics, LPN's, nurses' aides andward clerks, excluding all other employees,including employees in Unit A, clerical em-ployees, professional employees, confidentialemployees, guards and supervisors as de-fined in the Act.WE Wlli. offer Doris A. Stultz, PatsyHarris, Mary M. Neumeier, and UniveeBryson immediate and full reinstatement totheir former jobs or, if such jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges previously enjoyed, andWE WIt L make them whole for any loss ofearnings they may have suffered as a result ofour unlawful discrimination against them, plusinterest.WE will. rescind the discriminatory warn-ings issued to Mary M. Neumeier and AnitaTurner pursuant to our illegal rule against em-ployees engaging in any activities other thanassigned duties.WE WI.IL expunge from our files any refer-ence to the discriminatory warnings issued to,and/or the discharges of, the above-named em-ployees, and notify them in writing that thishas been done and that evidence of thesewarnings and/or discharges will not be used asa basis for future personnel actions againstthem.DE QUEEN GENERAL HOSPITALDECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge:These cases were heard before me in De Queen, Arkan-sas, on January 28, 29, and 30 and February 24, 25, and26, 1981, pursuant to a consolidated complaint issued onOctober 16, 1980. De Queen General Hospital (hereinRespondent or Hospital) filed an answer denying thecommission of any unfair labor practices. The consoli-dated complaint alleges various violations of Section8(a)(1) and (3) of the Act, and that said violations are soserious and substantial that they warrant the entry of re-medial bargaining order. Briefs were filed by all partiesand they have been duly considered.Upon the entire record, and from my observations andthe demeanor of each witness while testifying, and thebriefs filed herein, I make the following:FINDINGS AND CONCI USIONS1I. THE BUSINESS OF RESPONDE-NTThe Respondent is engaged in the operation of a gen-eral health care hospital in De Queen, Arkansas. Theconsolidated complaint alleges, the Respondent admits.and I find that Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.It. THE LABOR ORGANIZATION INVOLVEDThe consolidated complaint alleges, Respondentadmits, and I find that the Professional Division, RetailClerks Union, Local 1583, United Food and CommercialWorkers International Union, AFL-CIO (herein theUnion), is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESAs indicated Respondent is engaged in the operationof a general health care hospital in De Queen, Arkansas.In February 19802 the Union began an organizationalThe facts found herein are a compilation of the credited testimonNy.the exhibits, and stipulation of facts, viewed in light of logical consisten-cy and inherent probability Although these findings may not contain orrefer to all of the evidence, all has been weighed and considered. To theextent that any testimony or other evidence not mentioned in this Deci-sion may appear to contradict my findings of fact, I have not disregardedthat evidence but have rejected it as incredible. lacking in probativeweight, surplusage, or irrelevant Credibility resolutions have been madeon the basis of the whole record, including the inherent probabilities ofthe testimony and the demeanor of the witnesses Where it may be re-quired I will set forth specific credibility findings.2 Unless otherwise specified all dates refer to 1980483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcampaign at the hospital facility in De Queen, Arkansas.At that time the hospital employees began attendingunion organizational meetings and the Union began ef-forts to solicit authorization cards from the hospital em-ployees.3On March 18, the Union filed two representa-tion petitions, one for a unit of registered nurses and an-other for a larger unit of all full-time and regular part-time technical employees.4Elections were held in both units on May 7, and theUnion failed to receive a majority of the valid votes castin either unit. On May 14, the Union filed timely objec-tions to conduct affecting the result of the elections.Certain of these objections were found by the Region-al Director to raise material and substantial issues andwere consolidated with the consolidated complaintherein for hearing.At the hearing the General Counsel introduced intoevidence (G.C. Exh. 3) a copy of Respondent's rules andregulations which were drafted in 1976 and revised in1977. As revised these rules were in effect at Respond-ent's facility during the union campaign and at the timeof the hearing. Respondent's administrator, JamesPearce, testified that these rules were placed at everywork area in the hospital and all supervisors were en-couraged to go through these rules with all new employ-ees during their orientation period. These rules are enti-tled, "Personnel Policy & Procedure Manual" and, onpage 16, certain conduct is listed as offenses. Amongother offenses, the manual lists as offense 13, "Engagingin activities other than assigned duties," and provides forthe first offense a 1- to 3-day suspension and dischargeon the second offense. The complaint alleges that thisrule is unlawful on its face and constitutes an unfair laborpractice within the meaning of Section 8(a)(l) of theAct.There is no doubt that this rule was maintained duringthe Union's organizational campaign and was still in ex-istence at the time of the hearing. On its face this ruleprohibits employees from engaging in any type of activi-ty other than "assigned duties." Thus it is clear that em-ployees are prohibited from engaging in any type of ac-tivities other than those assigned by management, includ-ing union solicitation or distribution of union literature.And as such the rule is obviously too broad. As the ruleI After the name of the Union the cards were captioned, in bold-facedtype, "AUTHORIZATION FOR REPRESENTATION," and stated, "Ihereby authorize the United Food & Commercial Workers InternationalUnion, AFL-CIO CLC, or its chartered Local Union(s) to represent mefor the purpose of collective bargaining." The card had a place for theemployee's name, address, date, and signature.4 The appropriate units are as follows:(A) All full-time and regular part-time registered nurses employed bythe Employer at its De Queen, Arkansas, hospital in the followingclassifications: registered nurses, excluding all other employees, in-cluding employees in unit B, anethesiologists, confidential employees,clerical employees, guards and supervisors as defined in the Act.(B) All full-time and regular part-time technical employees employedby the Employer at its De Queen, Arkansas, hospital in the follow-ing classifications: lab technicians, respiratory therapists, X-ray tech-nicians, ambulance drivers/emergency medical technicians, paramed-ics, LPN's, nurses' aides and ward clerks, excluding all other em-ployees, including employees in Unit A, clerical employees, profes-sional employees, confidential employees, guards and supervisors asdefined in the Actcontains no words of limitation it would appear that it isapplicable from the time the employees walk in, or begintheir work shift, until the time they clock out, or endtheir work shift. On its face the rules would prohibit em-ployees from engaging in any form of solicitation or dis-tribution during the entire day including time alloted forlunchbreak and the normal break periods. Such a rule isobviously illegal on its face and violates Section 8(a)(l)of the Act. See Parker Seal Company, 233 NLRB 332(1977), and cases cited therein.Employee Paulette Downs, a licensed practical nurse,was asked by Illeen Dossett, Respondent's director ofnurses and admitted supervisor, around March 6, if shewere going to attend the union meeting that was beingheld at the home of employee Cleta Hodge that morning.When Downs informed Dossett that she was not goingto the meeting, Dossett replied that she hoped Downswas not going to the meeting because she was afraid thatCleta Hodge was going to get into a lot of trouble if shekept this up. Dossett testified that she could not recallwhether she had a conversation with Downs during themonth of March.Employee Dee Ann Smith testified that, around March6, Dossett asked her if she had been invited to the meet-ing to be held at Cleta Hodge's home that morning.Smith replied no and that she did not think they werehaving a meeting that morning. Dossett remarked thatCleta Hodge was off that day. Although it was not gen-erally known around the hospital a union meeting wasscheduled to be held that morning at the home of CletaHodge. Dossett did not testify with regard to this con-versation with Smith.I credit the testimony 'of both Smith and Downs andconclude that Dossett interrogated these employees con-cerning their union activities in violation of Section8(a)(1) of the Act. Additionally, the statement by Dossettto Downs that she was afraid that Hodge was going toget in trouble over the union meeting was a clear threatrelating to the union activities of Hodge in violation ofSection 8(a)(1) of the Act.5Employee Doris Stultz testified that, around March 21,Dick Jones, the lab supervisor, asked her if she andMary Margaret Neumeier had been talking about theUnion, and asked Stultz if she had signed up for theUnion. Jones stated that he figured they were talkingabout the Union, as they were in the X-ray departmentalone. Although Jones testified, he did not testify con-cerning this conversation with Stultz.Mary Margaret Neumeier, a staff X-ray technician, tes-tified that, in early March, Dick Jones, the lab supervi-sor, asked her whether she was for the Union. She re-sponded by asking him what management had done tosolve the problems that existed between management andthe employees, and then told Jones that the hospital haddone nothing. She said the only way was for the employ-ees to group together, to have some job protection, andto receive better benefits. She stated that Jones remindedher that her husband was a part of management for an-other company, and that he, Jones, thought she hads These violations are covered by pars. 7(a) and (b) and 8(a) of thecomplaint.484 DE QUEEN GENERAL HOSPITALbetter sense than to get involved with the Union becauseof her husband's position. He told Neumeier that any-body who is associated with the Union and supportedthe Union would be in trouble with the Hospital. Jonestestified that he had a conversation with Neumeier con-cerning the Union but that this dealt primarily with herfamily life and that it seemed to him that the Union wasthe center of the breakup between her and her husband.That her husband had indicated to him that he could nottolerate her union activities much longer, and that he,Jones, probably told Neumeier to "cool it on this," asunion activities were not worth it.Jones denied that he told Neumeier that if she kept upher union activities or associated with people that wereengaging in union activities she would be in trouble withthe hospital administration.I credit the testimony of both Stultz and Neumeierover that of Jones. Both Stultz and Neumeier testifiedstraightforward and their testimony had a ring of truth.Jones did not testify concerning the incident with Stultz,and admitted that he discussed union activities with Neu-meier. Respondent would discount the interrogation ofNeumeier by Jones because they were personal friendsand that any statements made to her would not consti-tute violations of the Act because they were not meantto be coercive. On the contrary, such statements comingfrom a personal friend in management tend to have agreater impact on employees in view of the authenticityand credibility of the source. See Coach and EquipmentSales Corporation, 228 NLRB 440 (1977). As indicated, Ido not credit the denial of Jones. Therefore, it is myconclusion that Jones interrogated Stultz and Neumeieras alleged in paragraphs 8(b) and (c) of the complaint inviolation of Section 8(a)(1) of the Act. Additionally,Jones warned employees that they could get in troublewith the hospital administration if they continued toengage in union activities, in violation of Section 8(a)(1)of the Act as alleged in paragraph 13 of the complaint.Neumeier testified that, around March 25, she told Su-pervisor Dick Jones that she was upset about a repri-mand she had received. She testified that Jones told herto be careful because as long as she associated withpeople who management thought were for the Union,such as Cleta Hodge, she would be grouped with themand assumed to be associated with them. Jones told Neu-meier that this was going to get her into trouble and thatshe should watch herself and just be careful. As I havecredited the testimony of Neumeier over that of Jones itis my conclusion that Respondent engaged in violationsof Section 8(a)(1) by Jones warning employees that theywere headed for trouble because of their union activities,as alleged in paragraph 16 of the complaint.Employee Paulette Downs testified that, around April23, she was working with her supervisor, Jo Anne Hol-combe, when Dr. Ridlon came by and asked Holcombeto come along with him. When Holcombe returned sheinformed Downs that Dr. Ridlon had told her that hehad hoped that a union would not get into the hospital,because he could not keep his practices there, because heand his partner could not get another partner to comeinto a union hospital. Holcombe also told her that Dr.Ridlon said they should convey this message to the em-ployees.Supervisor Holcombe testified that she had been calledinto the labor suite by Dr. Ridlon, and that he told herthat if the Union came in he and his partner would defi-nitely be leaving town because they could not work in ahospital where there was a union. Ridlon instructed Hol-combe to convey this message to the employees. Hol-combe testified that the first person she conveyed Rid-Ion's message to was employee Downs. Dr. Ridlon wasnot called to testify.Later in the day Downs was in the intensive care unitand informed Supervisor Joan Compagna that she wasupset and hated to lose two good physicians in DeQueen and mentioned Dr. Ridlon's leaving if the Unionwere successful at the hospital. Compagna informedDowns that she had heard the same thing. Compagnatestified that she had heard a rumor around the hospitalthat a couple of doctors, including Dr. Ridlon, weregoing to leave the hospital if the Union were voted in.She indicated that she was sure she had informed someemployees of this possibility. Both Holcombe and Com-pagna admit that they informed employees that certaindoctors might leave the hospital if the Union were votedin.It is obvious that these statements certainly conveyedto the employees that there would be a decline in busi-ness at the hospital in the future if the Union were votedin. Any decline in services at the hospital would neces-sarily result in a curtailment of employment at the hospi-tal and therefore would affect the employees' job secu-rity. Such statements certainly threaten employee job se-curity and constitute restraint and coercion within themeaning of Section 8(a)(1) of the Act. Accordingly, Ifind that the General Counsel has sustained his burden ofproof in support of paragraphs 12(c) and 14 of the com-plaint.Paragraph 9 of the complaint alleges that, on or aboutMay 6, Respondent threatened, coerced, and intimidatedits employees by calling other hospitals, in the presenceof employees, to ascertain available patient space in theevent the Union were voted in.Employee Dee Ann Smith testified that on the morn-ing of the election, May 7, she was in the cardiac inten-sive care unit and heard Jo Anne Holcombe telephoneother hospitals, inform them that a union campaign wasin progress at the De Queen Hospital, and ask, in theevent of a strike, could the hospital take care of some ofthe De Queen patients.Jo Anne Holcombe, called as a witness for the Gener-al Counsel, testified that Respondent's management hadindicated to the supervisors that if the Union were suc-cessful that there would most likely be a strike and thatthe hospital should be prepared in the event that a strikedid occur. Therefore, Administrator Pearce told her tocall other hospitals to determine if they had availablebeds for the De Queen patients in the event of a strike.She said on Pearce's instructions she called four or fiveof the surrounding hospitals from the telephone in thelabor room at the nurses station outside of the deliveryroom. She testified that this phone was as private as any4R5 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe had access to, and that there were no patients in thelabor room at that time.In response to a question as to whether any employeeswere present when she made the calls she stated, "Therewas no one present; there were several housekeeperswho came through to empty trash, or whatever, andPaulette came back to ask me a question while I was onthe phone."Joan Marie Compagna, the cardiac intensive care unitsupervisor, testified that 2 days before the election, in ac-cordance with instructions from Mr. Brody, an admittedagent of Respondent, she called other hospitals in thearea to make preparation for patients that came in for in-tensive care in the event that there was a strike at the DeQueen Hospital. She testified that she made this call fromthe phone in the intensive care unit at the nurses station.There was no evidence offered that any employee heardCompagna making any of the calls to the other hospitalsin the area.It appears to me that a hospital has a duty and an obli-gation to make preparations for the care of its patients inthe event of a strike by a labor organization representingits employees. It also appears that the hospital made itspreparations in this regard in a very nondisruptive andquiet way, in that only one employee among all of Re-spondent's employees could testify concerning the callsand the hospital's preparations. Had Respondent intendedto instill in the minds of its employees that there wouldbe problems if the Union were voted in, it could haveused more drastic measures which would have guaran-teed that all of the employees were aware of Respond-ent's preparations. However, it made its preparations inthis regard in a matter that only one employee of theentire hospital staff was aware of its plans.Under these circumstances, I cannot conclude that Re-spondent threatened, coerced, or intimidated its employ-ees as alleged in paragraph 9 of the complaint, and there-fore, recommend that paragraph 9, subparagraphs (a),(b), and (c) be dismissed.Paragraph 10 of the complaint alleges that on or aboutMay 6 Respondent, by placing an advertisement in theDe Queen Daily Citizen, and by posting this advertise-ment at various locations throughout its De Queen, Ar-kansas, facility, threatened its employees with plant clo-sure.Jim Pearce, the administrator of the De Queen Gener-al Hospital, testified that the medical staff at the hospitalbecame concerned about the union election and decidedto convey their feelings to the hospital employees byplacing an ad to this effect in the De Queen Daily Citi-zen, the local newspaper. The Sevier County MedicalSociety provided the funds for the placement of the ad.This covered all of the physicians working out of the DeQueen General Hospital.On May 6, 1980, the day preceding the election, thefollowing ad appeared in the De Queen Daily Citizen:OUR PATIENTSFIRSTQUALITY PATIENT CARE IS DE QUEEN GE-NERALHOSPITAL'S ONLY REASON FOR EXISI rTING.IN SOME HOSPITALS WHICH HAVE BEEN UNION-IZED, PATIENT CARE HAS SUFFERED.IF THIS OCCURRED AT DE QUEEN GENERA., WEMIGHT BE OBLIGATED TO TAKE OUT PATIENTS ELSE-WHERE.WE URGE THE EMPLOYEES OF DE QUEEN GENER-AL HOSPITAl T1OVOTE "NO" ON WEDNESDAY!This ad admonished the hospital employees to voteagainst the Union, and informed the employees that thedoctors may be obligated to take their patients elsewhereif the hospital is unionized and patient care suffers.6The obvious message of the ad was information to theemployees that if they decided to unionize the hospitalthey could expect that the doctors would remove theirpatients from the hospital and their work opportunities atthe hospital would be diminished. Thus, the employeesare informed that their jobs are in jeopardy, and thatthere is a possibility that unionization could result in theclosing of the hospital. Under the circumstances of thiscase, particularly in view of the other 8(a)(l) violationsengaged in by Respondent, it is my conclusion that Re-spondent is responsible for the advertisement and as thethreatened closure of the hospital is particularly coer-cive, it constitutes a violation of Section 8(a)(1) of theAct, and I so find. See Star Kist Samoa. Inc., 237 NLRB238 (1978).Employee Cleta Hodge, a known union adherent, testi-fied that shortly before the election Supervisor Donna L.Montezuma grabbed her by the arm and pulled her tothe side of a corridor and informed her that she, Monte-zuma, had received word that Hodge was under closeobservation. Montezuma told her that if she did not quietdown she was going to lose her job. Hodge asked Mon-tezuma if she was telling her that she could not talkabout the Union. Montezuma said no, but that she shouldquiet down before she, Hodge, got into trouble. Monte-zuma was not called to testify and Hodge's testimonystands unrebutted on the record. It is my conclusion thatby these statements Respondent created an impressionamong its employees that their union activities wereunder surveillance, and threatened its employees with6 Three of the physicians signatory to the ad were Frank Daniels, CN. Jones, and Ray Kimble. All were ilemnbers of the board of directorsof the l)e Queen General Hospital, and Doctor Daniels was ,ice presi-dent of the board of directors and Doctor Ray Kimble wsas the ownerand editor of the De Queen Daily Citizen. According to Pearce the sig-natories to the ad comprised the membership of the local medical society.According to Pearce the ad ,sas typed up at the hospital and his secre-tary took it around to each individual doctor to sign and it v as then pre-sented to the newspaper. In addition. to being generally circulatedthroughout the De Queen area Pearce said that on his Instructions about10 copies of the ad were posted throughout the De Queen Hospital onMay 6, and they stayed posted during the election and were removed im-mediately after the election. It is obvious that the members of the boardof directors of the hospital are agents of the hospital within the meaningof the Act and the hospital is responsible for their actions. Therefore tothe extent that agents of Respondent participated in the preparation andcirculation of the ad it is my conclusion that Respondent is responsiblefor the ad Moreover, as the ad was posted throughout the hospital at thedirection of the administrator Pearce, it is obvious that Respondentadopted the ad and is therefore responsible for its consequences486 DE QUEEN GENERAL HOSPITALdischarge because of their talking about the Union, as al-leged in paragraphs 1 I(a) and (b) of the complaint in vio-lation of Section 8(a)(1) of the Act.On May 8, the day following the election, a meetingwas held at Supervisor Jo Anne Holcombe's home. Su-pervisors Holcombe, Montezuma, and Wanda Staggswere present at the meeting along with employees CletaHodge, Judy Price, Cheryl Cureton, Paulette Downs,and Diane Smith. Employee Judy Price testified that Su-pervisor Holcombe told those present that E. W. Brody,the management consultant, had stated that if they couldprevent any charges from being filed against the hospital,he would work up a better policy and procedures outlinethat would benefit the employees more than the Unioncould. When Holcombe was informed that the employ-ees did not have the authority to stop any litigation, Hol-combe asked the employees to talk to the union repre-sentatives and try to get them to not file any charges.Cleta Hodge testified that Holcombe began to discusshow the employees at the hospital could work togetherand work with Brody because he could help them withtheir problems. Holcombe testified that she told the em-ployees that if charges were filed against the hospital itwould delay the employees from being a part of the newpolicies to be implemented. Staggs, Montezuma, andHolcombe told the employees that if any of the employ-ees at the hospital were going to benefit from the newpolicies, they wanted all of the employees to benefit andnot just part of them.Paulette Downs testified that Holcombe and Montezu-ma told the employees that if they would not file chargesBrody would include the employees in the bargainingunit he was setting up, and also told them that the em-ployees could not get any raises or other benefits if anycharges were filed, but if they were included in the newbargaining unit they would be able to receive these bene-fits.It is clear from this testimony that Respondent prom-ised its employees better working conditions if theywould drop their objections to the conduct of the elec-tion and if they would not file objections to the conductof the election, as alleged in paragraphs 11(c) and 12(b)of the complaint, in violation of Section 8(a)(1) of theAct, and I so find.Cleta Hodge was to be an observer for the Union atthe election on May 7 and was to attend a preelectionconference that day at 1:15 p.m. Around 12:15 p.m. Hol-combe approached Hodge and told her that she, Hol-combe, wanted Hodge to talk to Brody. Holcombe ex-plained to Hodge that she had been in conference withBrody for several hours discussing new policies andworking conditions, including a proposed grievancecommittee. Hodge agreed to meet with Brody, but, asshe did not want other employees who had worked withher in the union campaign to think that she was betray-ing them by going to management, suggested that theymeet in a private area. A few minutes later Holcombeand Brody met Hodge in the sterilizing room, whereBrody told Hodge that he had been hired by the hospitalto work on the problems the hospital was having. Hesaid he was working on a new policy, working condi-tions, a grievance committee, and better insurance, andthat the employees who were tied up in the bargainingunits sought by the Union could not be a part of the newpolicy procedures. He told Hodge that, if the employeeswent to an election and lost, it would be 12 monthsbefore they could pick up with the Union again, but ifthey called the election off they could pick up with an-other union tomorrow, or could begin campaigning againwith the Retail Clerks in 6 months.After Brody left, Hodge asked Holcombe what Brodymeant by getting the election stopped. Holcombe toldHodge that if the employees went to an election and lostthey could not be a part of the new policy. Holcombetold Hodge that she knew the employees were going tolose the election, and that Hodge knew how to get theelection called off. Hodge replied that she could find out,but that she would have to leave the hospital. Holcombetold Hodge not to worry about it, and loaned her thekeys to her car to go check on whether or not she couldget the election stopped. Hodge then went to the Land-O-Lakes Motel, where the union representatives werestaying and asked if the election could be called off. Theelection was not called off and was held later that day.Holcombe admitted that she was the one who ar-ranged for Hodge to meet with Brody and that she waspresent during the meeting. She stated that Brody toldHodge the new policies being instituted would not con-cern the employees who were involved in the bargainingunits with the Union, and that if the election were calledoff they could solicit another union immediately, orcould go back with this Union after 6 months. She statedthat Hodge asked Brody what the employees' optionswere, and Brody told her that they could still solicit an-other union immediately if the election were called off,but they could not go back with the same union for atleast 6 months. Brody named five unions to Hodge thatshe could contact immediately, including the AmericanFederation of Teachers. Brody reminded Hodge that theemployees in the bargaining units involved in the unioncampaign would not be included in the new policies andwould have to remain under the old policies.Brody testified that he did meet Holcombe and Hodgein the sterilizing room, and informed Hodge that his pur-pose for being at the hospital was to work toward revi-sion of the hospital's personal policies and procedures.According to Brody he told Hodge that as some of thepolicies and procedures involved with his work couldconceivably be subject to negotiations, as they pertainedto the people within the bargaining units, if the Unionwon the election what he proposed might not apply toevery employee in the hospital. He testified that he didnot recall how the issue of having the election called offcame up, but that he told Hodge that if the employeeswanted to they could stop their campaigning and laterstart again.Based on the foregoing it is clear that the Respondentthrough its agents Holcombe and Brody promised Re-spondent's employees better working conditions if theywould stop the union election, in violation of Section8(a)(1) of the Act, as alleged in paragraphs 12(a) and15(b) of the complaint, and I so find.487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupervisor Holcombe testified that numerous supervi-sory meetings were held during the union campaign withthe first being around the time the petition was filed.These meetings were attended by the department heads,Administrator Pearce, Brody, the management consult-ant, and the hospital attorneys. Holcombe testified that inthe beginning when they first heard about the Union itdid not make too much difference, nobody seemed tothink too much about it. But as time wore on, thingschanged and Pearce began saying that if the employeesthink they have it bad now, just wait. This appeared tobe the general attitude, and management concluded ithad to do something to stop the union campaign. Shetestified that at these meetings the union ringleaders,such as Cleta Hodge, Doris Stultz, Pat Hill, Pat Harris,Paulette Downs, and Cheryl Cureton were mentioned.Holcombe stated that at one of these meetings Pearce in-formed the group that even if the Union won the elec-tion the hospital would not bargain with the Union.Pearce also told those in attendance at the meeting thatthe people who were involved in the bargaining unitswould not benefit from the new policy manual and thatit would be thrown out and they would have to startover from scratch.Holcombe testified that she related these statements toemployees Downs and Hodge and also told them thatthe employees would not even have the benefits thatthey had prior to the union election. Holcombe also testi-fied that she was at a meeting in which Pearce statedthat he thought five or six employees were the real trou-blemakers who were pushing the Union, and was presentwhen it was discussed that the hospital finally had areason to possibly terminate Cleta Hodge because shehad interfered with staffing patterns. Following thismeeting, Holcombe testified that she told employeesJudy Price and Paulette Downs to tell Hodge to keepher mouth shut, because she was in trouble and wasgoing to get fired.Under the circumstances, statements that bargainingwould be from scratch; that the employees would noteven have the benefits that they had prior to the unionelection; that even if the Union won the election the hos-pital would not bargain with the Union, and the sugges-tion to employees that those who were supporting theUnion might be in trouble and would be fired, clearlyconveys to the employees that the Respondent is againstthe collective-bargaining process and restrains and co-erces employees in violation of Section 8(a)(1) of theAct, and I so find. Accordingly, I conclude that the Re-spondent has violated Section 8(a)(1) as set forth in para-graph 12, subparagraphs d, e, and f of the complaint.Paragraph 15(a) of the complaint alleges that Respond-ent, through E. W. Brody on or about May 7, promisedemployees that the terms and conditions of employmentwould improve regardless of the outcome of the election.As there is no evidence in this record to indicate thatsuch a promise was communicated to the employees, Ishall recommend that this allegation of the complaint bedismissed.E. W. Brody, the management consultant to Respond-ent, testified that, around May 9, he forwarded to Re-spondent an opinion survey to be administered by Re-spondent to the nonbargaining unit personnel. He testi-fied that after discussion with attorney Starling and withAdministrator Pearce the decision was made that theopinion survey was not to be administered to the em-ployees involved in the union election on May 7. He tes-tified that the survey was administered to the nonbar-gaining unit personnel about a week after May 9 by leav-ing forms in the lunchroom for the employees and, afterthey were completed, the employees were to put theforms in a sealed receptacle.This opinion or attitude survey by its very naturesought grievances from the employees and also called forsuggestions on a way which these grievances could beimproved. It is obvious that such solicitation by an em-ployer carries with it an implied promise that such griev-ances will be remedied. It is also clear that under Boardlaw if such a solicitation is made by an employer in themidst of an organizational campaign it violates Section8(a)(1) of the Act. See Apple Tree Chevrolet, 237 NLRB867, 871 (1978).Here the opinion survey was not administered to theemployees in the bargaining units involved in the elec-tion on May 7. It was administered only to employeesoutside the bargaining units involved in the election onMay 7. Although no petition for an election had beenfiled by any union at the time this opinion survey wasadministered to the nonbargaining unit employees at theDe Queen General Hospital, the General Counsel con-tends that there was in fact an organizational campaigngoing on among the housekeeping employees in the non-bargaining unit at the De Queen General Hospital. Insupport of this position, the General Counsel in his briefrefers to the testimony of Managing Consultant E. W.Brody, in which Brody testified that he in fact met withcertain of the housekeeping employees to discuss theirproblems. I have carefully read the testimony of Brodyand I find nothing in his testimony that would indicatethat he was aware that a union organizational campaignwas going on among the housekeeping employees at thattime. In fact his answer to that question by the GeneralCounsel was:I don't know, sir, whether I was aware of it on thatday or not. At a point in time, I became aware of it.I doubt that I was, or I would have raised a ques-tion as to whether-in talking to Mr. Starlingwhether they should have been included.Administrator Pearce denies knowledge of any campaignamong the housekeeping employees, and so far as thisrecord is concerned I cannot conclude that Respondentwas aware of an organizational campaign at the time itadministered the opinion survey.Therefore, I cannot conclude that Respondent violatedthe Act in this regard and I shall recommend that para-graph 15(c) of the complaint be dismissed.Mary Neumeier testified that in late July she had aconversation with Supervisor Jones in which she in-formed him that she was worried because she had re-ceived two reprimands and that she had a feeling that assoon as her supervisor, Pat Athey, returned from sickleave that she was going to be terminated. Neumeier in-488 DE QUEEN GENERAL HOSPITALformed Jones that the hospital administration had as-sumed a great deal about her union activities eventhough they had no proof as to whether she supportedthe Union or not. Jones said her name had been men-tioned at almost every supervisory meeting concerningunion activities and that her name was linked with theUnion. He told her that management assumed that shewas for the Union and that her reprimands and discrimi-natory action against her were because management hadthat belief. He was careful to warn Neumeier that if sherepeated the conversation he would deny it. As indicatedabove Jones admitted that he told Neumeier to cool itabout her union activities and his testimony can be treat-ed as a denial of the remainder of the complaint allega-tions.As indicated I have credited the testimony of Neu-meier over that of Jones and therefore conclude that byinforming Neumeier that her name had been mentionedat every supervisory meeting concerning union activitiesand as being associated with the Union obviously createdthe impression that her union activities were under sur-veillance by Respondent, and by informing Neumeierthat management had taken disciplinary action againsther because of her union activities clearly violates Sec-tion 8(a)(l) as alleged in paragraphs 17(a) and 17(c) ofthe complaint, and I so find.A. The Alleged Unlawful Discharges1. Doris StultzStultz was employed by Respondent for approximately4 years prior to her separation on June 13. At the time ofher separation she worked in the Respondent's ambu-lance department and was employed as a paramedic. Hersupervisor at that time was Ronnie Turner. She hadworked in the ambulance department for approximately2 years prior to her separation. Stultz was involved inthe Union's organizational campaign and activelyworked on behalf of the Union. She obtained manyunion cards from other employees and probably was oneof the most prolific card solicitors. Stultz had a unionbumper sticker on her truck which was displayed for ap-proximately a month before the election, and wore a"YES" button on the day of the election.Stultz' supervisor, Ronnie Turner, admitted that hewas aware of her active role in the union campaign andwas aware of the fact that she was an avid union sup-porter during the time of her leaving the employment ofthe hospital. Turner also admitted that Stultz' name hadbeen brought up at supervisory meetings as an employeewho was supportive of the Union. Pearce, the hospitaladministrator, also admitted that he was well aware ofStultz' feeling toward the Union and that he knew thatshe had a union bumper sticker on her truck, and thatshe never tried to conceal the fact that she was support-ing the Union.Supervisor Holcombe also testified that Stultz' namehad been mentioned at the supervisory meetings and thatshe was included among the employees considered to beringleaders of the Union. She also testified that in thesemeetings supervisors were told to make it rough on em-ployees and to enforce the policies to a tee and if therewas any reason to reprimand or get rid of an employeeto do so.As indicated, Stultz was a paramedic and as suchwould work in the back of the ambulance with the pa-tients while her partner drove the vehicle. Sometime inJuly 1979, Pearce received a notice from Respondent'sinsurance carrier that Stultz was no longer insurable andthat she would no longer be insured while driving any ofthe hospital's ambulances. Stultz was informed by Super-visor Turner that her insurance had been canceled, andthat she was no longer to drive the ambulance. She wasinformed that if she drove the ambulance it would begrounds for dismissal. Although Stultz was no longerpermitted to drive the ambulance she was retained byRespondent as a paramedic and remained in Respond-ent's employ in the ambulance service.Sometime around May 14, Stultz asked SupervisorTurner if she could possibly get 2 weeks' paid vacationon her paycheck and at the same time give her 2 weeks'notice of separation. At that time Stultz informed Turnerthat she might want to go somewhere else and work butshe was not quite sure. Turner said he would check itout and get back to Stultz. Several days later Turner in-formed Stultz that they could work it out the way shehad suggested and she said okay and left. At this pointTurner stated that Stultz told him that she would beleaving on June 13. Apparently Stultz had indicated thatshe would be leaving around June 17.Around May 20, Stultz went to Turner and informedhim that she had changed her mind and did not want toquit. Turner then told Stultz that he would have tocheck this out and would let her know. Turner met withPearce and they decided not to allow Stultz to rescindher resignation based, in part, because she had a "bad at-titude."Pearce testified that his refusal to rescind Stultz' resig-nation was also based, in part, on the fact that she hadbeen driving the ambulances after the insurance had beencanceled. Stultz admitted that she did in fact drive theambulances on several occasions after the insurancenotice in July 1979, but she did this on long transfers atthe request of the driver. Pearce testified that he did notbecome aware of Stultz' driving the ambulance until hereceived an anonymous call. According to Pearce, ananonymous caller informed him that at least three wit-nesses could verify that Stultz had been driving the am-bulances since the insurance cancellation. Pearce testifiedthat he approached James Gatlin, the ambulance driver,and asked him if Stultz had been driving the ambulance.According to Pearce, Gatlin admitted that Stultz hadbeen driving the ambulance, but that he did so very "re-luctantly." Gatlin, on the other hand, testifying in rebut-tal for the General Counsel stated that when Pearceasked him whether or not Stultz had been driving theambulance he refused to tell Pearce. In fact during histestimony at the hearing Gatlin refused to answer wheth-er or not Stultz had driven the ambulance.When Stultz received her paycheck on June 4 shefound that it included her vacation pay as she had origi-nally proposed. She then drafted a letter and handed itand her paycheck to Turner. In the letter Stultz notified489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hospital that she did not wish to quit her employ-ment. When she handed the letter to Turner, he repliedthat she had quit, and that the hospital was going to payher vacation pay, and returned the letter to her.Later, Turner told Stultz that he wanted her to knowthat if she pursued the matter of her quitting any further,he had two, and possibly three, witnesses that had seenher driving the ambulance when she was not supposedto. Stultz asked Turner if she were being fired and he re-plied no, and she stated, "O.K. we'll see about it with alawyer."Stultz then wrote letters to Pearce and Turner andmailed them on June 5. These letters again indicated thatStultz did not wish to resign her employment and thatshe wanted to continue working at the hospital.Stultz was informed on June 6 that the letters hadbeen received and that her check was at the hospital.When she went to pick up the check she discovered thatit was the same one that she had received on June 4 andthat it still included her vacation pay. She refused toaccept this check and left the hospital. Later she wrote aletter to Pearce indicating that she wished her check tobe corrected. She hand delivered this letter to Pearce onJune 6 without any conversation.On June 13, Turner handed Stultz her termination slipand informed her that she would no longer be needed,inasmuch as Randy Burns was going to start working inher place. Following the receipt of her termination slip,Stultz sent one final letter to Pearce indicating that shedid not wish to quit and that she considered herself tohave been terminated by the hospital.Pearce testified that Stultz' resignation could not be re-scinded because a replacement had already been hiredand he had learned that Stultz had been driving the am-bulance. Thus, Respondent's position is that Stultz wasnot permitted to withdraw her resignation because ar-rangements had been made to replace her, and as Pearcefound out that she had operated the ambulance shewould have been discharged in any event for this unau-thorized operation of the ambulance.The General Counsel argues that Respondent's refusalto permit Stultz to rescind her resignation was becauseof Stultz' union activities and not for the reasons as-signed by Respondent.This record adequately reflects that Respondent waswell aware of the union activities of Stultz. It is alsoclear that Stultz' name was brought up at various super-visory meetings as an employee who was very support-ive of the Union. Additionally, Supervisor Holcombe tes-tified that in these meetings supervisors were told tomake it rough on employees, to enforce the companypolicies to a "tee," and if there was any reason to repri-mand or get rid of an employee to do so. These particu-lar meetings were held after Pearce had positively identi-fied Stultz as one of the ringleaders of the Union.It is true that Stultz was relieved from her drivingduties on the ambulance because the insurance companycarrier informed Respondent that Stultz was no longerinsurable. Stultz admitted that she was not supposed todrive the ambulance but that she did so on several occa-sions at the behest of the driver. Respondent contendsthat it took no action against Stultz earlier because it wasnot aware of the fact that Stultz had been driving theambulance until sometime after she made known her in-tention of quitting.Turner, Stultz' supervisor, testified that, after Stultz in-formed him of her resignation, he made arrangements forJames Gatlin to step up to this position and that anotherindividual by the name of Randy Burns would be trans-ferred out of surgery into ambulance service.On the employee termination report made out byTurner it appears that the only characteristics aboutStultz that were classified as being "poor" by Respond-ent were her cooperation, hospital spirit, and her loyalty.As indicated, Respondent was well aware of Stultz' veryactive support for the Union.It is my conclusion that Respondent has presented noreasonable basis for its refusal to allow Doris Stultz torescind her proposed resignation.The argument that Stultz had already been replaced,in my view, has little merit, particularly as her so-calledreplacement was already employed by Respondent andthe replacement for that employee was also employed byRespondent, and the transfers were not to occur untilJune 13, the day on which Stultz was to be terminated.Additionally, the assigned reason that Stultz had a "badattitude" in my view is totally unacceptable in view ofthe fact that both Turner and Pearce testified that Stultzwas a good worker and notwithstanding the fact that herinsurance had been canceled she was permitted to con-tinue working for the hospital. Moreover, her lack of"cooperation," "hospital spirit," and "loyalty" probablystems from the fact that she was a very good supporterof the Union.The other assigned reason for not allowing Stultz torescind her resignation was the fact that after she hadgiven her resignation Respondent learned that she hadbeen driving the ambulance. While I have no way ofknowing when Pearce became aware of the fact thatStultz was driving the ambulance, his testimony in thisrespect is highly suspect because he claims this was veri-fied through employee Gatlin, and Gatlin denies that heinformed Pearce that Stultz was driving the ambulance.It is as reasonable to assume that Pearce was well awareof the fact that Stultz was driving the ambulance longbefore the advent of the Union as it is to assume, asPearce would have us believe, that he did not learnabout this until after she had given her notice of resigna-tion. I do not believe that this occurrence was that fortu-itous for Respondent. Therefore, I do not accept Re-spondent's assigned reasons for its refusal to allow Stultzto withdraw her resignation and conclude that Respond-ent seized this opportunity to rid itself of one of the lead-ing union ringleaders. Moreover, Respondent has pro-duced nothing to indicate that Stultz would have beentreated in a similar manner whether the Union was onthe scene or not, and that Stultz would have been dis-charged even if the Union were not present. In my view,Respondent has failed to sustain its burden of establishingthat Stultz would have been terminated regardless of theUnion.Under the circumstances, it is my conclusion that Re-spondent refused to permit Stultz to withdraw her resig-490 DE QUEEN GENERAL HOSPITALnation because Respondent was aware that Stultz was aleading union adherent and one of the ringleaders andthat it took this opportunity to rid itself of a thorn in itsside. The evidence adequately demonstrates that Stultz'union activities were a motivating factor in Respondent'saction in refusing to allow her to continue in her em-ployment at Respondent's facility. On the other hand,Respondent has failed to demonstrate that this actionwould have been taken against Stultz notwithstandingthe advent of the Union. Therefore, it is my conclusionthat Respondent took its action against Stultz because ofher union activities, which certainly discourages unionmembership among the remainder of Respondent's em-ployees in violation of Section 8(a)(3) and (1) of the Act,and I so find.2. Pat HarrisPat Harris was employed by Respondent for approxi-mately 8 years as a registered nurse prior to her termina-tion on June 23. Harris was an active supporter of theUnion in that she attended union meetings and solicitedunion authorization cards. This fact was well known toRespondent. Jo Anne Holcombe testified that Harris hadbeen specifically mentioned at supervisory meetings priorto the election as being one of the ringleaders for theUnion. During May, Harris was working the 3 to 11p.m. shift at the De Queen Hospital. During that periodan opportunity arose for her to take a job as the directorof nurses at a small nursing hospital in De Queen, work-ing the hours of 7 a.m. to 3 p.m.On June 1, Harris informed Illeen Dossett that shewanted to go part time at the De Queen Hospital at theend of the month. Dossett informed Harris to turn in arequest stating her desires. On June 15, Harris submittedthe following request:I would like to change from perm. full-time statusto perm. part-time status starting on the next worksheet. I would like to work every Wed. if possible(2-3-1 Il's a pay.) to start out with and maybe everyother Sunday at a later date.This request was given to another employee to be put onDossett's door. The usual practice for leaving notes forDossett was to tape it to the outside of her door in herabsence.On June 16, Harris began working at the nursing homeon the 7 a.m. to 3 p.m. day shift. During the first andsecond day at work Harris learned that AdministratorPearce had twice called the director of the nursinghome. Concerned, Harris called Dossett when she wenthome for lunch and asked her if there was any problemwith her request to go part time. Dossett replied thatthey did not know whether they were going to allow, orbe able to let, key personnel go from full time to parttime. Harris asked Dossett when did she become keypersonnel as she thought she was just a staff member.Dossett told Harris that she and Pearce were going tohave to make a decision. Harris told her fine, and thatshe would talk to a lawyer. Harris called Dossett againon June 20 to find out if a decision had been made andwas informed that a decision had not been made.On Monday, June 23, when Harris arrived at the hos-pital for her regular shift Dossett approached her andhanded her an envelope which contained a letter fromIlleen Dossett informing Harris that her "resignation offull-time employment dated 6/16/80 and effective as ofthe end of your assigned work shift on 6/28/80 was ac-cepted."7The letter further stated that the hospital hasno permanent part-time positions which meet the specifi-cations in Harris' June 16 letter. Harris then calledPearce and informed him that she had not turned in herresignation. Pearce responded by saying, "Well you areworking at the De Queen Nursing Home" to whichHarris replied, "yes." Pearce asked her if she were capa-ble of holding down two jobs and Harris asked Pearce ifhe thought she were not capable of holding down twojobs. Pearce made no reply. Pearce informed Harris thathe had a new policy of not hiring registered nurses forpart-time work. Harris responded by saying that she hadonly requested part-time work if it were possible. Pearceadmitted that he had not read the letter and in responseto Harris' statement that she would be glad to workwhenever they needed her, Pearce told her to submit an-other request for an evaluation. Pearce also remarked toHarris that he heard she had hired a lawyer. To theextent that there is any discrepancy in the testimony be-tween that of Pearce and Harris I have accepted Harris'testimony. Harris testified that she prepared another re-quest for part-time work and taped this to Dossett'sdoor, as was the usual practice, but that she never re-ceived any response from the hospital.By letter dated September 11, Respondent notifiedHarris that it had part-time work on the 11-to-7 shift andthat Respondent needed someone to work every otherFriday and Saturday night and two other nights the nextweek. She was asked to advise Respondent if she wereinterested, and to Iet Respondent know by the time thenext worksheet is posted on Friday, September 19. OnSeptember 16, Harris responded confirming receipt ofthe letter and informed the hospital that the offer wasmade in bad faith in an effort to terminate its backpayliability and that her rejection of this offer should not beconstrued as a waiver of her desire to be reinstated tothe job from which she was illegally discharged.The General Counsel contends that Respondent dis-charged Harris from her full-time position and deniedher part-time employment because of her union activities.Respondent, on the other hand, contends that Harris ac-cepted full-time employment at the nursing home and re-signed her full-time employment at the De Queen Hospi-tal and applied for a part-time position at the hospitalwhich she was informed was not acceptable. That whena part-time position became available she was notifiedand offered the position and she refused it. Respondentasserts that the General Counsel has failed to meet itsburden of showing that protected activity was a substan-tial or motivating factor behind the hospital's action withregard to Harris. Respondent points out that there wasno evidence that Harris was engaged in any protectedI Harris continued working full time at De Queen Hospital whileworking full time at the nursing home.491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivity when she made her request for part-time em-ployment.There is no doubt that Harris was one of the leadingunion adherents, that Respondent was well aware of thisfact, and that her name had been mentioned as a ring-leader in the various supervisory and management meet-ings held during the union campaign.Following the receipt of Harris' request for part-timework, Dossett and Pearce testified that they took the re-quest under consideration and concluded that they hadno part-time work. There is no question that this factwas not communicated to Harris prior to June 23, whenshe was presented with her termination slip. The testimo-ny of Pearce indicates that a request to go part time is ineffect a resignation if part time cannot be granted. Tothe extent that it is necessary, I credit the testimony ofHarris over that of Pearce and conclude that not only isPearce's testimony in this regard incredible, it is absurdto conclude that an employee who requests part-timework is in effect giving the employer an ultimatum thatif part-time employment is not granted he is resigning.According to Pearce's own testimony there was a short-age of registered nurses in the area and this appears to bea fact throughout the United States. As Pearce testifiedthat he was willing to consider another request fromHarris for part-time employment, and as his testimony in-dicates that he had a hard time filling the position, onequestions why her request for part-time work was treat-ed as a resignation.As Respondent was well aware of the fact that Harriswas a ringleader in the Union's organizational campaign,and as the Union had just lost the election, it is my con-clusion that Respondent wanted to ensure that anotherelection did not bring about a different result. Therefore,Respondent engaged in a systematic elimination of someof the leading union adherents. In this regard, as I havepreviously concluded, Respondent terminated employeeStultz for her union activities. Here, Respondent withoutnotice to Harris treated her request for part-time employ-ment as a resignation and terminated her employment. Ican only conclude that this decision was made in retali-ation for Harris' support of the Union. There is no doubtthat such conduct discourages membership in the Union,and I so find. It would appear that if Respondent werenot illegally motivated in its actions, it could very easilyhave informed Harris that it had no part-time work avail-able and let matters take their natural course. Or, if therequest made by Harris was unreasonable, Respondentcould merely have informed Harris of that fact and re-quested her, as Pearce testified that he did, to submit anadditional request on a different basis. Respondent chosenot to do either of these things, as it was again presentedwith an opportunity to rid itself of a leading union ad-herent and it did so without hesitation. Accordingly, it ismy conclusion that Respondent terminated Harris in vio-lation of Section 8(a)(3) and (1) of the Act.3. Mary Margaret NeumeierNeumeier was employed by Respondent for approxi-mately 15 years prior to her termination in August. Shewas employed as an X-ray technician and was under thesupervision of Pat Athey, the lab supervisor. Neumeierwas very active in the Union and Respondent was wellaware of Neumeier's union sentiments, as indicated byPearce who testified that it was common knowledge thatNeumeier was one of the leading union activists in thehospital.Neumeier testified that, around March 20, she receivedher first reprimand in her 15 years of employment withthe hospital. She said at the time she felt that she wasbeing harassed and so she talked to Supervisor DickJones about the reprimand. She told him that shethought she was being harassed. Jones told her to becareful, and as long as she associated with people thatmanagement thought was for the Union, such as CletaHodge, she would be grouped with them and that shewas going to get into trouble. After she received thiswarning she appealed to Pearce and they discussed thismatter with Athey. At that point Pearce told her thatwhatever Athey said he would assume was true and hewould take Athey's word for it, and that was the end ofthe appeal.Neumeier testified that around June 24. she arrived atwork around 7 a.m., clocked in, and went to the X-raydepartment to check the day's requisitions. She said thataround 7:30 a.m. employee Doug Pinkerton arrivedwhile she was typing up the patient cards and shestopped typing to discuss a personal matter with Pinker-ton. Around 8 a.m. Mrs. Athey arrived in the depart-ment and Neumeier was sitting in a chair in front of hertypewriter and Pinkerton was sitting in the chair acrossfrom her. Athey checked the requisitions for the day'swork, looked around the room, and left. She said thatAthey was in the department no more than a couple ofminutes. Later, around 10 a.m. Athey came into the X-ray room and asked Neumeier to go to the file roomwith her, where Athey handed her a second warning.Neumeier tried to explain and Athey told her, "In myopinion you were loafing on the job, this is your secondreprimand and with one more you will be terminated."Pinkerton did not receive a warning for this incident.Athey testified that on the morning in question shelooked in the logbook on her arrival, and found thatnothing had been logged in and that no X-rays had beentaken. She made a visual inspection and it appeared toher that the typing had not been started. She admittedthat she was only in the X-ray room long enough tocheck the log and glance at the typing, and then immedi-ately went to the front office to pick up a form to beused for the reprimand to be issued to Neumeier. Atheyadmitted that she did not question Neumeier, or employ-ee Litchford who was also in the X-ray department atthe time, prior to going to the office to pick up the repri-mand to be issued to Neumeier. She did talk to Litchfordafter she went to the office to get the reprimand. Neu-meier testified that while there were requisitions for pa-tients to be X-rayed that morning none of these requisi-tions fell in the categories which would require her toperform any of this work between the hours of 7 and 8in the morning. Respondent offered no requisition norother evidence to rebut this testimony of Neumeier.Neumeier testified that Litchford, an aide in the X-raydepartment, had been complaining that X-ray reports492 DE QUEEN GENERAL HOSPITALwere not being completed on time, and that as a resultthe filing did not get done. Neumeier testified that shehad told Litchford that, if the employees in the X-raydepartment happened to be busy in the afternoon, thiswas the cause of the reports not being filed and not thedelay in receiving the completed reports. Around August7, Neumeier informed Anita Turner, another X-ray tech-nician, what Litchford had been complaining about andthey decided to go see Dorothy Parker, the supervisor ofthe employee who was responsible for the typing, tomake a suggestion regarding the X-ray reports. After dis-cussing the problem with Supervisor Parker, Turner andNeumeier told Parker that Litchford had been complain-ing and that this was going to cause trouble for Binge,the typing employee, when Athey returned from her sickleave.On Monday, August 11, Athey returned from her sickleave and late in the afternoon Neumeier received a mes-sage that Athey wanted to see her. Neumeier got a holdof Athey and told her that she had been trying to con-tact her, and Athey said she would talk to her tomor-row. Neumeier asked Athey if this was it, to whichAthey replied yes, and Neumeier said she would see hertomorrow.On August 12, Neumeier reported for work as usual,performed the X-ray work for a wreck victim, and thenmet with Athey in the file room. Athey handed Neu-meier her termination slip. Neumeier told Athey that sheand Turner were not trying to undermine her, but theywere just trying to cover Binge. Athey told Neumeierthat Parker had gone to Pearce about it and that theywere very upset over the situation. Athey then told Neu-meier that this was her final warning and that she wasterminated.In addition to the discharge of Neumeier, employeeAnita Turner also received a warning slip for this inci-dent. Turner's testimony is substantially the same as Neu-meier's. She stated that on Monday, August 11, Atheyapproached her and asked her to come into the file roomat which point Athey handed Turner a reprimand. Atheyremarked that Turner did not seem overly concerned,and Turner replied that she was surprised that she hadnot received a reprimand before. Turner asked Atheyabout the reprimand and Athey told Turner it was nother idea to issue the reprimand. Turner indicated that itdid not make any difference, a reprimand was a repri-mand, and it would be a black spot on her record. Atheyasked Turner whose idea it was and Turner indicatedNeumeier. Athey then told Turner that she had betterwatch what she had to say about her at the hospital.Turner asked Athey if this was a threat and Athey re-plied no.The reprimand was given for insubordination andstates that it was given because of a deliberate attempt toundermine and reduce the respect of Supervisor PatAthey in the view of Supervisor Dorothy Parker. Thereprimand also stated that the employee suggested de-partmental procedure changes without proper authoritywith the intention of establishing that Pat Athey, RN, isnot an objective or a competent supervisor. Additionally,and most importantly, the reprimand indicated that itwas given for offense no. 13 in the policy and proceduremanual "engaging in activities other than assignedduties." It is also noted that the reprimand given Neu-meier over this incident contained the same reference tooffense no. 13 in the policy and procedure manual.As indicated Respondent had a disciplinary systemwhereby employees who receive three written repri-mands are terminated. Neumeier received a reprimand inMarch, and following this reprimand she discussed theproblem with Supervisor Dick Jones and indicated tohim at that time that she felt she was being harassed.Jones cautioned her about the Union and informed herthat her reprimand was a result of her union activitiesand so long as she associated with union adherents thisproblem would follow her. Consistent with this warninggiven by Jones, on June 24, Supervisor Athey with onlya cursory inspection of the X-ray department concludedthat Neumeier was loafing and gave her a second repri-mand. Although Athey claims that she questioned Litch-ford regarding this incident. Athey admitted that this didnot occur until she had picked up the reprimand formwhich she intended to give Neumeier that morning.Other than the assertion by Athey that there was workavailable in the X-ray room that morning, Respondentoffered nothing to support this testimony. The fact thatAthey did not give Pinkerton a warning for the sameconduct clearly establishes disparate treatment on thepart of Respondent, as Respondent was aware that Pin-kerton was an antiunion employee.8On August II, prior to issuing the warning to Neu-meier and Turner, a supervisors' meeting was held inwhich the disciplinary measures to be accorded Neu-meier and Turner were discussed, and it was decidedthat a reprimand was warranted. Following the determi-nation that a warning should be issued to Neumeier, herunion activities were discussed, but it was determinedthat they should proceed with the disciplinary actionnotwithstanding the Union. Both warnings to Neumeierand Turner were given in part because of a violation ofRespondent's rule prohibiting engaging in activities otherthan assigned duties.In view of the circumstances of this case, particularlyas Jones had told Neumeier that her reprimands were theresult of her union activities and warned her that shewould be watched in the future; Pearce's admission thatNeumeier was a leading union activist; Supervisor Hol-combe's uncontradicted testimony that management iden-tified Neumeier with the Union; that Pearce had instruct-ed the supervisors to use any excuse to get rid of theunion supporters; the disparate treatment accorded Neu-meier involving the June 24 reprimand in that Respond-ent did not also give Pinkerton such a reprimand, andthe June 24 reprimand was given in violation of Re-spondent's rule prohibiting employees from engaging inactivities other than assigned duties, which I have foundto be unlawful, it is my conclusion that Respondent gavethe warning to Neumeier, and discharged her, for herunion activities. There is no doubt that such conduct dis-courages union membership and clearly violates Section8(a)(3) and (1) of the Act. Additionally, I find that" See G.C. Exh 32.493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTurner was a victim of Respondent's discriminationagainst Neumeier and that her warning was also in viola-tion of Section 8(a)(3) and (1) of the Act.4. Univee BrysonBryson had been employed by Respondent for ap-proximately 8 months until her termination on August 8for dishonesty. The record reflects that Bryson support-ed the Union by attending union meetings and solicitingunion cards from other employees. Bryson also signed aunion handbill which was distributed to Respondent'semployees in the parking lot of the hospital sometimeshortly before the election.9Bryson's uncontradicted tes-timony revealed that she was warned by SupervisorDonna Montezuma that this letter, or signed union hand-bill, had caused quite a stir at the hospital and her namewas being included in a list of employees that Respond-ent was going to terminate. Additionally, KennethMoore, Respondent's controller, who filled out the ter-mination slip given to Bryson, admitted that he had seenBryson's prounion letter or union handbill which wasdistributed to employees during the union campaign.As indicated Bryson worked as a nurses aide and hadapplied and was accepted to licensed practical nursesschool. In an attempt to obtain CETA funds to help inher schooling, she contacted that office and learned thatshe would have to be unemployed for at least a weekbefore she could apply for CETA funds. In discussionswith other nurses at the hospital, she learned, apparentlyerroneously, that one employee who received CETAfunds had worked while she was attending school be-cause with Supervisor Dossett's consent the CETApeople had been informed that she was unemployed atthe time.In an attempt to do the same thing, Bryson tried totalk with Administrator Pearce and Supervisor Dossettand in their absence discussed this problem with KennethMoore. Moore asked Bryson if she had planned to quitand she told him no and he said he was glad as theywere shorthanded. According to Bryson, Moore readilyaccepted her request and asked her what day she wantedto say she had quit. They selected a date and Moorewrote it down telling Bryson that if anyone called hewould tell them that she was not employed. Bryson thenwent to the CETA office and applied for the CETAfunds but she discovered that she had made too muchmoney during the year to qualify her for CETA funds.She later called Moore and told him what had occurredand Moore told Bryson that it was a tough break but atleast they had tried.Moore testified that when Bryson first approached himhe did not understand what she was asking him to doand told her that he would have to check it out. Moorestated that he called the employment security office toinquire about having to pay Bryson unemployment com-pensation if he discharged her for trying to involve himand the hospital in her CETA fund scheme. Moorestated that he found out that the employment security di-vision also handled the CETA applications and that aMr. Lawson told him that Bryson had filled out a CETA9 See G.C. Exh. 16.application and that she put on the application that shehad quit her job at the hospital on July 28. Moore statedthat he prepared a termination slip and gave it to Bry-son's supervisor, Illeen Dossett, based on her attempt toinvolve the management of the hospital in her plan to re-ceive CETA funds under the misrepresentation that shewas unemployed while attending school.On August 8, the following day, Bryson reported towork and was told by Supervisor Dossett that she wasgoing to have to terminate Bryson and handed her a ter-mination slip, indicating that she was terminated for dis-honesty. At the time she handed Bryson the slip, Dossettalso told Bryson that this was not the first time that shehad lied and at that point they discussed an incidentwhere Bryson had been absent from work and the reasonshe had given for her absence. According to Bryson,Dossett explained that if she had not bothered to tellanybody about the CETA funds nobody would haveknown about it. Bryson replied that she understood itwas hospital procedure to discuss the problem becauseshe understood it had been done for another employee,but refused to inform Dossett who that employee was.While this discharge is not entirely free from doubt,and while I cannot condone the attempt by the employeeinvolved to illegally obtain CETA funds, it is my conclu-sion that Respondent did not discharge Bryson for thatreason but in fact used that as a pretext to cover its un-lawful actions in discharging Bryson for her union activi-ties, in accordance with the warning given to Bryson bySupervisor Montezuma earlier that she had been selectedfor discharge because of her union activities. Therefore,under the circumstances, it is my conclusion that Re-spondent discharged Bryson because of her sentimentsfor and activities on behalf of the Union, in violation ofSection 8(a)(l) and (3) of the Act, and that the reasongiven by Respondent, namely, Bryson's dishonesty, wasa mere pretext. Moreover, absent her union activities, noattempt was made by Respondent to establish thatBryson would have been discharged in any event. Suchconduct clearly discourages membership in the Unionand I find that Respondent's action in this regard wasviolative of Section 8(a)(1) and (3) of the Act.B. The Requested Bargaining OrderOn May 7, elections were conducted in two separateunits of employees at Respondent's premises. The unitswere Unit A and Unit B as described above.The complaint alleges that Unit A and Unit B consti-tute appropriate units for the purpose of collective bar-gaining; that, since March 18, a majority of the employ-ees in Unit A and Unit B designated the Union as theirmajority representative," and at all times material hereinRespondent has failed and continues to fail to recognizeand bargain with the Union notwithstanding its majoritystatus; and because the Employer's unfair labor practices,as alleged in the complaint in violation of Section 8(a)(1)and (3) of the Act, are so serious and substantial in char-l' On March 18, 1980, the Union filed representation petitions with theNational Labor Relations Board seeking elections among the employeesin Unit A and Unit B. These petitions constitute a demand for recogni-tion.494 DE QUEEN GENERAL HOSPITALacter and effect the entry of a remedial order requiringRespondent to recognize and bargain with the Union inUnit A and Unit B is warranted. Stated otherwise theGeneral Counsel is requesting that a bargaining order beentered against Respondent in both Unit A and Unit Bbecause the unfair labor practices Respondent engaged infollowing the Union's demand for recognition, or thefiling of the petition, were so serious and substantial thatthey make the holding of another election impossible. Inorder to determine whether a bargaining order is appro-priate as requested by the General Counsel it must befirst determined that the Union at some point had a ma-jority status in the units found to be appropriate and thatan employer's unfair labor practices will have such alasting effect in the minds of the employees that theholding of a second election would be futile.I will deal first with the question of whether theUnion ever represented a majority of the employees inthe appropriate bargaining units. In this regard the Em-ployer argues that the Union never represented a major-ity of the employees in either Unit A or Unit B becauseof the invalidity of the cards, either because of misrepre-sentation, lack of authenticity, or some other reasonmaking them invalid.The Excelsior list placed in evidence as General Coun-sel's Exhibit 25 contains a list of 15 employee names.Both the General Counsel and Respondent agree that thenames of Ann Clarkson and Cerise Travis should beeliminated from that list leaving 13 eligible voters in UnitA. The General Counsel submitted seven authorizationcards from employees in Unit A to establish that, as ofMarch 11, the union representated a majority of the em-ployees in that unit. Respondent. on the other hand, con-tends that three of the cards, General Counsel's Exhibits13(gg), 13(hhh), and 13(dd), the cards of Mary Mowatt,Marilyn McElroy, and Mary Grantham, were obtainedon the basis of misrepresentation made to the signers ofthe cards and therefore cannot be used in determiningthe Union's majority status. If either of the cards is con-strued to be invalid the General Counsel has not met itsburden of establishing that the Union represented a ma-jority of the employees in Unit A.Steve Mowatt testified that when he received thecards he was told by the person giving him the card thatthey were needed to find out how many people wantedto find out more about the Union, and that he later gavehis wife, Mary, an authorization card at home and toldher to sign it if she wanted to hear more about theUnion. He stated that he did not tell his wife that thecard was for an election, for a vote, or for representa-tion. As indicated earlier on its face the authorizationcard states that the employee authorizes the Union torepresent the employee for the purpose of collective bar-gaining.It is well established that if the authorization card itselfis unambiguous (states on its face that the signer author-izes the Union to represent the employee for collective-bargaining purposes), it will be counted unless it isproved that the employee was told that the card was tobe solely for the purpose of obtaining an election. SeeMidland-Ross Corporation, 239 NLRB 323 (1978), enfd.653 F.2d 239 (3d Cir. 1980), and cases cited therein. Asthis employee was told that the purpose of the card wasto find out more about the Union, I find that there is nomisrepresentation surrounding this card and it shall becounted. See Federal Alarm, 230 NLRB 518 (1977).Marilyn McElroy testified that at a union meeting shewas given an authorization card by one of the union rep-resentatives and was told that the card was for authoriza-tion for the Union to represent them, to show that shewas interested in having the Union and to get one start-ed. She said that she was also told that one of the pur-poses of the card was to see if there was enough interestto have an election and that she was not obligated in anyregard. And that she in turn informed employees whoshe solicited cards from of the same message. As it isclear that Mrs. McElroy was not told by the Union thatthe only purpose of the card was to obtain an election, itshall be counted.Employee Cleta Hodge testified that she gave the au-thorization card to Mary Grantham, and that she toldher to read the card and that it was for authorization forrepresentation. She stated that Grantham gave her thecard back after she had signed it. Mary Grantham testi-fied that she signed the card at a union meeting and shewas told that the card did not obligate her in any way tojoin the Union, that it gave the Union the right to talk tothem collectively. It is clear that there was no misrepre-sentation surrounding the circumstances under whichthis card was signed and it shall be counted.Therefore as it appears that Respondent did in facthave authorization cards from 7 of the 13 employees inUnit A it is clear that, as of March 11, 1980, the Unionhad a majority status among the employees in thatunit. 'The Excelsior list for Unit B, the larger of the twounits, contains a total of 168 names. The General Coun-sel and Respondent agree that nine employee should bedeleted from that list.L2At the hearing the GeneralCounsel introduced 109 authorization cards signed onbehalf of the Union. The General Counsel admits thatfour of these cards are from employees not on the Excel-sior list and should be deleted.'3Of the remaining 105cards submitted all were signed by employees on the Ex-celsior list. However, six of these employees were amongthe nine employees who were deleted from the list andtheir cards should also be excluded. 4 This leaves theI The employees in Unit A who signed authorization cards are: HazelCohen, her card was dated 3/1/80 and introduced as G C. Exh. 13(kkkk);Janice Gates, her card was dated 3/I/80 and introduced as G.C. Exh.131(Ujj); Patsy Harris, her card was dated 2/28/80 and introduced as G CExh. 13(iiii); Mary E. Grantham, her card was dated 3/h/80 and intro-duced as G.C. Exh. 13(dd); Patricia Hill, her card was dated 3/11/80 andintroduced as G.C. Exh. 13(ee); Marilyn McElroy, her card was dated2/28/80 and introduced as G.C. Exh. 13(hhhh): and Mary Mowatt, hercard was dated 3/7/80 and introduced as G.C. Exh. 13(gg).12 These employees are Christine Smith, Anthony Jackson, SherryBolin, Lynn Mitchell, Agnes Nix, Sherry Dollarhide. Deborah Irvan,Elhel Peters, and Tammy Ward.i3 These employees are Peggy Minor, Steven Mowatt. Deborah Nich-olson, and Sheila Smith. Their cards are G.C Exhs 13(vv), 13(ff), 13(n),and 13(h}, respectively.14 These employees are Anthony Jackson, Agnes Nix, Sherry Dollar-hide, Lynn Mitchell. Sherryl Bolin, and Tammy Ward. Their cards areG.C. Exhs. 13(vvvv), 13(uuu). 13 (eee), 13(y), 13(111), and 13(xxx), respec-tively495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion with a total of 99 authorization cards, which theGeneral Counsel contends shows that the Union repre-sented a majority of the employees on March 18. Re-spondent contends, however, that many of these cardswere obtained through misrepresentation, and othercards were invalid because of improper identification orlack of authenticity. If Respondent is correct in a suffi-cient number of these cards, this could determine wheth-er or not Respondent ever represented a majority of theemployees in Unit B. Therefore, I shall discuss thesecards as raised by Respondent, and as set forth in itsbrief. ' 5The authorization card of Lenora Rynders, GeneralCounsel's Exhibit 13(s), dated March 1, was introducedthrough the testimony of employee Judy Price. Price tes-tified that she, Paulette Downs, and several other peoplewere present when Rynders signed the card. She saidRynders looked at the card, thought about it for a while,filled it out, signed it in her presence, and returned thecard to her. Respondent questioned Price about her affi-davit given to the Board in which she stated that she didnot recall anyone signing any union cards. She was askedto explain the inconsistency and she explained that at thetime she gave the affidavit, the female Board agent thatwas questioning her made her very uncomfortable in thatshe appeared to be hostile, and this caused her to be veryconfused. I observed Price as she testified, and she ap-peared to me to be straightforward and truthful. I accepther explanation that she was confused at the time shegave her affidavit to the Board agent and conclude thatthe authorization card was signed by Lenora Rynders inher presence on March 1, and the card shall be counted.Respondent also objects to the authorization card ofDeborah Nicholson, dated March 3. This card was intro-duced through the testimony of Felix Bell, and is markedGeneral Counsel's Exhibit 13(n). According to the cred-ited testimony of Bell, it was signed by Deborah Nichol-son in his presence on March 3. As indicated earlier thiscard was excluded by the General Counsel. 6General Counsel's Exhibit 13(v) purports to be the au-thorization card of Beverly Graves dated March 6. Thiscard was introduced through the testimony of MaryHockersmith. In her testimony at the hearing Hocker-smith testified that she did not see Graves sign the card,but Graves returned the card to her filled out andsigned. In an affidavit given to the Board, referring toseveral employees, including Beverly Graves, Hocker-smith stated that she could not say for sure that she wit-'I G.C. Exh. 27 reveals that 169 employees were in Unit B on March18. The Excelsior list shows 168 employees in Unit B on election day.Deleting the 9 employees that the parties agree should be excluded leaves159 employees in Unit B on election day and 160 employees in the uniton March 18. Therefore, to be a majority representative on March 18,the Union must have 81 valid authorization cards.'" The General Counsel and Respondent agreed that nine employeeswho left the employment of Respondent before the election should notbe included in Unit B. I agree that these employees should have been ex-cluded from the Excelsior list and not allowed to vote in Unit B on May7, because they were not employees in the unit at that time. I do notagree that these employees should be excluded from the unit as it existedon March 18. They were employed by Respondent at that time and prop-erly belong in Unit B on that date. However, as their status will not ulti-mately affect the outcome of the Union's majority status, I shall excludethem from Unit B as agreed by the parties.nessed their signing the cards or that they gave her theirsigned cards. By way of explanation, Hockersmith statedthat she knew Graves by the name of Denise, and notBeverly Graves, and therefore in her affidavit she indi-cated that she was not certain that Beverly Graves gaveher the signed card. But she said she was never uncertainabout whether the individual she knew as Denise Gravesgave her a signed authorization card. As I accept this ex-planation I conclude that the card of Denise or BeverlyGraves is a valid authorization card and it shall be count-ed.General Counsel's Exhibits 13(www), 13(iiiii), and13(Jjjj) were introduced through David Porter, the busi-ness agent for the Union. These cards bear the signaturesand names of Helen Sherrouse, Cheryl Cureton, andCarolin Hockersmith, respectively. Porter testified thathe witnessed the employees sign the cards on the date onthe card at union organizational meetings. Respondentpoints to the testimony of Jennie Smith who testified thatBusiness Agent Porter did not stand over each person ashe or she signed a card as he indicated, and that she her-self filled out a card during the meeting and gave thecompleted card to Porter at the end of the meeting.Based on this testimony, Respondent argues that the evi-dence submitted is insufficient to establish that thesethree cards were signed by the individuals named there-on. As there is nothing to indicate that the three individ-uals did not sign the cards, as indicated by Porter, I shallaccept his credited testimony that they did in fact signthe cards in his presence and returned them to him, andthese cards shall be counted.Porter also testified that the card of Ida Williamson,General Counsel Exhibit 13(aaaa), dated March 6, wassigned by Williamson in his presence and was returnedto him by Williamson. As I have credited Porter's testi-mony in this regard, and rejected Respondent's assertionsin this regard, I shall accept the testimony of Porter andcount the card of Ida Williamson.Doris Stultz testified to the introduction of 18 authori-zation cards. These cards were marked General Coun-sel's Exhibits 13(qqqq) through 13(hhhhh). In each caseStultz testified that she told the individuals involved thatthe purpose of the card was for authorization for repre-sentation by the Union, and that she witnessed the cardsbeing signed. All but 4 of these 18 authorization cardsbear the initials of Doris Stultz and the date on the back.Stultz testified that she put her name or initials on thecards she obtained to show that she had them signed. OnGeneral Counsel's Exhibit 13(wwww) Stultz' name orinitials do not appear. She explained that her name or ini-tials do not appear on this card because she took it di-rectly to Cleta Hodge after it was signed. General Coun-sel's Exhibit 13(xxxx) bears the name and signature ofKelly Lewis and is dated February 27. Stultz' name doesnot appear on the back, however, the name of CletaHodge appears on the back next to the date March 3.General Counsel's Exhibit 13(ggggg) bearing the nameand signature of Lenda Taylor also bears the name ofCleta Hodge on the back next to the date of March 8,and Stultz' name does not appear anywhere on the exhib-it. This card is dated March 7. The authorization card of496 DE QUEEN GENERAL HOSPITALTamara Milan, General Counsel's Exhibit 13(yyyy),dated March 6, was witnessed by Stultz but her name orinitials do not appear on the card. Stultz testified that sheprobably forgot to put her name on the back of the cardsthat did not bear her initials or signature. Stultz testifiedcredibly that she witnessed the signatures on these 18 au-thorization cards. Respondent has offered nothing to in-dicate that these cards were not properly authenticated,and there is nothing to indicate that they were obtainedby misrepresentation. Therefore, I shall accept these 18authorization cards.Mary Hockersmith testified to the introduction of nineauthorization cards, marked General Counsel's Exhibits13(jj) through 13(rr), including her own. On the back ofthree of the cards the name Mary Hockersmith appears.The other five cards, excluding hers, do not bear hername on the back. Hockersmith testified that she did notknow whether she put her name on the back of everycard she obtained. It appears that, of the five cards onwhich her name does not appear, she did not witness thesigning of three of these cards. However, she testifiedthat she passed out all of the cards in blank to the eightemployees and that they either signed the card in herpresence or signed it somewhere else and each employeereturned the card to her on the date the card bears. Inmy view this is sufficient to establish that the employeesdid in fact read and sign the cards and returned them toHockersmith on the date the cards bear. Therefore, thesenine cards shall be counted.General Counsel's Exhibits 13(iii), 13(ijj), 13(kkk),13(111), 13(mmm), 13(nnn), 13(qqq), 13(rrr), 13(ttt),13(uuu), and 13(xxx) were offered into evidence by theGeneral Counsel without any witnesses to identify any ofthese exhibits. Respondent objected to their receipt andobjected again in its brief contending they are invalid forlack of authenticity or identification.At the hearing on January 30, 1981, the General Coun-sel offered into evidence exhibits marked General Coun-sel 13(hhh) through General Counsel 13(aaaa), which areunion authorization cards purportedly signed by employ-ees of Respondent. Along with the cards the GeneralCounsel offered into evidence corresponding W-4 formsand employment applications, supplied by Respondentfrom its files, which bear the signature and handwritingsamples of each of the employees who purportedlysigned the union authorization card. During the hearingthe General Counsel did offer testimony establishing theauthenticity of some of these cards. Therefore, I will ad-dress myself only to those cards objected to by Respond-ent in its brief as set forth above.General Counsel's Exhibit 13(iii) purports to be the au-thorization card of June Brett. Pat Harris, a former em-ployee of Respondent, testified that when she worked atthe hospital she worked with Brett and in fact was hersupervisor for approximately 9 months. And that she hadoccasion to see her handwriting and in her opinion thesignature on the card of General Counsel's Exhibit 13(iii)is the signature of June Brett. Additionally, although Iam not a handwriting expert, I have compared the signa-ture on the authorization card dated March 3 with thaton the employment application of June Brett, dated June8, 1978, and the employee withholding statement IRSform W-4, and conclude that the signatures are verysimilar. Therefore, in the absence of any evidence to thecontrary it is my conclusion that the signature of June L.Brett on the authorization card is valid and the authori-zation card shall be counted.General Counsel's Exhibit 13(ijj) purports to be theauthorization card of Karen Burcham dated March 6.Belva Jones, an employee of Respondent, testified thatshe knows Karen Burcham, that she is familiar with herhandwriting, and that it is her signature on GeneralCounsel's Exhibit 13(iii).I have carefully compared the signatures on the docu-ments in evidence, and believe that they are very similar,and as there is no evidence to indicate that the signatureis not the valid signature of Karen Burcham, I shall con-clude that it is her signature and shall count the authori-zation card bearing the date of March 6. See ClaremontPolychemical Corporation, 196 NLRB 613 at 625 (1972),and Cato Show Printing Co., Inc., 219 NLRB 739 at 756(1975).General Counsel's Exhibit 13(kkk) dated March 2 pur-ports to be the authorization card of Mary B. Davis.There was no testimony regarding this card. However,the General Counsel indicated that the card was submit-ted to the Region by the Union in support of the repre-sentation petition. I have compared the signature on theauthorization card with the signature of Mary B. Davison the W-4 form and the application for employmentand conclude that they are similar. In the absence of anyevidence to the contrary it is my conclusion that it is thesignature of Mary B. Davis on the authorization cardand it shall be counted.General Counsel's Exhibit 13(111) purports to be that ofSherrie Dollarhide, dated March 3. There is no testimo-ny regarding this card and like the card of Mary Davis itcame into the General Counsel's hands along with othercards in support of the representation petition. I havecompared the signature on the authorization card withthat of the signature on the W-4 form and conclude thatthey are similar, and in the absence of any evidence tothe contrary conclude that this is the authentic signatureof Sherry Dollarhide. 17General Counsel's Exhibit 13(mmm) dated February29, 1980, purports to be the authorization card of BonitaGaffney. Marilyn McElroy testified that she is familiarwith Bonita Gaffney and that she worked with her onthe same shift at the hospital. That during this period shehad occasion to see her handwriting on worksheets, dietlists, and nurses notes. And in her opinion the signatureon the authorization card is that of Bonita Gaffney. Ihave compared the signatures on the W-4 form and theapplication form and that on the authorization card andconclude that they are similar. Therefore, in the absenceof any evidence to the contrary, I shall count this card.General Counsel's Exhibit 13(nnn) purports to be thecard of Francis Louise Goode dated March 10. Therewas no testimony regarding this card. It was submittedto the General Counsel along with the representation pe-T7 The signature on the employment application dated March 4, 1977.was signed by Sherrie Whitehead, which appears to be her maiden nameThis card was one of the nine excluded by agreement of the parties.497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtition. I have compared the signature on the authoriza-tion card with that on the W-4 form and the applicationfor employment and conclude that they are similar, andthe card shall be counted.General Counsel's Exhibit 13(qqq) purporting to bethe authorization card of Martha A. Jackson datedMarch 7 was offered in evidence along with other cardssubmitted to the General Counsel in support of the rep-resentation petition. Marilyn McElroy testified that sheworks with Martha Jackson at the De Queen Hospitaland that she is familiar with her handwriting, and in heropinion the signature on the authorization card is that ofMartha Ann Jackson. I have compared the signature onthe authorization card and the signature on the W-4forms and the employment application,18and conclude,in the absence of any evidence to the contrary, that thesignatures are similar and that the authorization card isvalid and shall be counted.General Counsel's Exhibit 13(rrr) is an authorizationcard purportedly from Sue Jamison dated March 7. Thiscard was offered in evidence by the General Counseland was submitted by the Union with the representationpetition. There was no testimony offered in regard tothis card. However, I have compared the signatures onthe forms submitted and conclude that they are one andthe same and that the card has been properly authenti-cated, and it shall be counted.General Counsel's Exhibit 13(ttt) dated March 14 pur-ports to be the authorization card of Lorena Faye Key.There was no testimony regarding this card. However, itwas submitted by the Union in support of the representa-tion petition. I have compared the signatures on the doc-uments submitted by the General Counsel, and concludethat they are similar to that on the authorization card,and in the absence of any evidence to the contrary, con-clude that the card is authentic and it shall be counted.General Counsel's Exhibit 13(uuu) dated March 2 pur-ports to be the authorization card of Agnes A. Nix.There was no testimony surrounding this card and it wasone submitted along with the representation petition. Ihave compared the signature on this authorization cardwith the signatures on the W-4 form and the applicationform and conclude that they are one and the same.19General Counsel's Exhibit 13(xxx) dated March I pur-ports to be the authorization card of Tammie LynnWard. There was no testimony regarding this card and itwas submitted to the General Counsel along with othercards with the representation petition. I have comparedthe signature on the authorization card with those on theW-4 form and the application for employment and con-clude that they are similar, and, in the absence of anyevidence to the contrary, conclude that the signature isauthentic. 20In addition to the above cards Respondent objected tothe authorization cards of Beverly Morrison, SteveMowatt, Martha Marshall, and Mary Dillahunty, Gener-al Counsel's Exhibits 13(hh), 13(ff), 13(bb), and 13(hhh),respectively, on the grounds that the cards were invalid'I One of the W-4 forms and the employment application contain thename of Martha Ann Stallings, the maiden name of Jackson.19 This card was one of the nine excluded by agreement of the parties20 This card was one of the nine excluded by agreement of the parties.because the signatures were obtained on the basis of mis-representations made to the signers of the cards concern-ing the reasons for the cards.General Counsel's Exhibit 13(hh) was signed by Bev-erly Morrison on March 3, as admitted by Morrison. Thecard was introduced, however, through the testimony ofMary Margaret Neumeier. Beverly Morrison testifiedthat Neumeier gave her the card and told her that it wasto find out how many would be interested in finding outabout a union. Morrison testified that she was aware ofthe fact that there was a union organizational campaigngoing on at the hospital and that she thought "the pur-pose of signing the card was to find out how manypeople would be interested in the Union, so that repre-sentatives would come and explain to us what a union islike-what it means." And, that is what she was toldwhen she signed the card. It is obvious that Morrisonwas not told that the sole purpose of the card was toobtain an election, and it is also obvious that there wasno misrepresentation surrounding the card. Under thesecircumstances, I conclude that the card is a valid author-ization card and it shall be counted.General Counsel's Exhibit 13(ff) is the authorizationcard of Steve Mowatt. For the same reasons that I haveconcluded that Mrs. Mowatt's card was valid I shall alsoconclude that Steve Mowatt's card is a valid authoriza-tion card and it shall be counted.General Counsel's Exhibit 13(pp), the authorizationcard of Martha Marshall, was introduced into evidencethrough the testimony of Mary Hockersmith. Marshalltestified that Hockersmith gave her the card and told herthat she had to sign it if she wanted to go to a unionmeeting being held on the following Thursday. Marshalltestified that she read the card and questioned Hocker-smith about the fine print, "I hereby authorize theUnited Food and Commercial Workers InternationalUnion to represent me for the purpose of collective bar-gaining." Hockersmith told her that it did not mean any-thing unless a union was organized. She said that shesigned the card and returned it to Hockersmith and laterattended a union meeting where the union explainedabout some of the benefits that they would try to negoti-ate for the employees.It is clear that Marshall was not told that the sole pur-pose of the card was for the purpose of getting an elec-tion. It is also clear that there was no misrepresentationsurrounding this card. Marshall read the card and signedit and in my view there was no misrepresentation.2iThe authorization card of Mary Dillahunty, datedMarch 8, General Counsel's Exhibit 13(rrrr) was intro-duced through the testimony of Doris Stultz. Stultz testi-fied that she gave the card to Mary Dillahunty, at Dilla-hunty's home, and told her that the card was for authori-zation for representation by the Union named on thecard. She told her to read the card and Dillahunty read21 As this card was dated 4/4/80, after the filing of the petition onMarch 18, it shall be excluded for the purpose of establishing a union ma-jority on March 18. Additionally, the cards of Perrie Brooks, MaxineCook, Darlene Smith, Francis Timms, and Frances Westbrook, G.C.Exhs. 13(kk), 13(b), 13(11111), 13(rr), and 13(cc), respectively, were ob-tained after March 18 and shall also be excluded.498 DE QUEEN GENERAL HOSPITALthe card, signed it, and gave it back to Stultz. The cardwas dated March 8. Dillahunty testified that she signedthe card because she thought Stultz was against theUnion. She said she told Stultz that she did not want aunion and that she signed the card thinking that it wasagainst the Union. Dillahunty's testimony reflects thatshe did not read the card but relied on what Stultz toldher. In the examination of Dillahunty it was apparentthat she could read and that she could understand whatshe was reading.There is a material difference between the testimonyof Stultz and that of Dillahunty. The testimony of DorisStultz was straightforward and had a ring of truth, and Icredit her testimony over that of Dillahunty, to theextent that there is a material difference. It is my findingthat Dillahunty was aware of what she was signing andthat she knew that the card was for union representationand that it was not for a vote against the Union as shetestified. Therefore, it is my conclusion that there was nomisrepresentation, and the card shall be counted.In its brief Respondent also objected to the authoriza-tion card of Lucy Pettigrew, dated March 5, and intro-duced as General Counsel's Exhibit 13(pppp). Pat Harristestified that she gave Pettigrew the card and told herthat it was for authorization for representation of theUnion and that about a week later Pettigrew returnedthe card and signed it in her presence. Lucy Pettigrewtestified that she received the card from Harris, that shesigned the card, and was told that if enough cards weresigned the union representatives could come down andpresent their qualifications to see if the people wantedthe Union. And that by signing the card it did not obli-gate her to join the Union and that she was not obligatedin any way. She testified that she did read the cardbefore she signed it. It is obvious that Pettigrew was notmislead in any way by Pat Harris and that she was toldthat the purpose of the card was to obtain union repre-sentation. There is nothing in her testimony to indicateotherwise and it is clear she was not told the sole pur-pose of the card was to obtain an election. Under thesecircumstances, I find no misrepresentation and concludethat the card shall be counted.As indicated earlier the General Counsel introducedinto evidence 109 authorization cards in support of itsposition that the Union represented a majority of the em-ployees in Unit B. Six of these cards, namely, the cardsfrom Sherry Bolin, Sherry Dollarhide, Anthony Jackson,Lynn Mitchell, Agnes Nix, and Tammy Ward, werefrom employees whose names had been excluded fromthe Excelsior list at the preelection conference. Addition-ally, four cards, those of Peggy Minor, Steven Mowatt,Deborah Nicholson, and Sheila Smith, are from employ-ees who were not on the Excelsior list. Subtracting these10 cards, and the 6 cards that I excluded because theywere dated after March 18, from the 109 cards receivedin evidence leaves 93 valid authorization cards. As Ihave not excluded any of the cards objected to by Re-spondent on the basis of either lack of authenticity ormisrepresentation, it is clear that the Union represented amajority of the employees at all times from the date ofthe filing of the petition on March 18.As I have concluded that the Union had authorizationcards from a majority of the employees in both Units Aand B prior to the filing of the representation petition onMarch 18, under the rationale of Gissel,22I must nowdetermine whether Respondent's conduct thereafter wasso egregious or serious in character to foreclose theholding of a second election and make a bargainingorder appropriate.As indicated previously the Union lost the election inboth Units A and B on May 7, as a majority of the em-ployees in both units voted against representation by theUnion. The General Counsel contends that the change inheart of the employees was a result of the Employer'sunfair labor practices, and coupled with the unfair laborpractices following the election it is clear that a fair elec-tion cannot be held and that a bargaining order is appro-priate under Gissel.In situations where a union enjoys a majority status ona given date in an atmosphere free of unfair labor prac-tices and then subsequently loses that majority in aBoard election we must look to intervening circum-stances to determine what caused the lost of majoritystatus. If there were intervening unfair labor practiceswhich can be attributable to the loss of the majority,then a bargaining order may be appropriate. We mustalso look to any unfair labor practices which occurredfollowing the election and determine on a whole wheth-er an employer's conduct has or will prevent the em-ployees from exercising their free choice in a secondelection.I have found, beginning in early March, that Respond-ent engaged in a campaign of interrogating its employeesregarding their union membership, activities, and sympa-thies, and threatened employees with trouble with Re-spondent because of their union activities, and that thisconduct occurred both before and after the filing of therepresentation petition. Additionally, I found that Re-spondent threatened its employees with plant closure;that Respondent gave the impression to its employeesthat their union activities were under surveillance; andthat Respondent threatened employees with discharge ifthey talked about the Union. These unfair labor practicescontinued following the filing of the petition, and afterthe election. Also following the election Respondentbegan to issue warnings to its employees, some of whichwere predicated on Respondent's illegal rule prohibitingemployees from engaging in activities other than as-signed duties, which I have found to be violative of Sec-tion 8(a)(1) of the Act. Also following the election Re-spondent discharged four employees because of theirunion activities in order to discourage the remaining em-ployees from engaging in union activities i.i the future.The Board has concluded that the discriminatory dis-charge of employees because of their union activities isone of the most flagrant means by which employers canhope to dissuade employees from selecting a union astheir bargaining representative, because no other eventcan have more crippling consequences to the exercise ofthe rights guaranteed by Section 7 than the lost of em-22 N.L.R.B. v. Gisel Packing Co.. Inc. 395 U.S. 575 (1965).499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment. Accordingly, these acts in discharging thefour employees, combined with Respondent's otherunfair labor practices in Respondent's antiunion cam-paign in my view fatally impedes the election processand warrants the issuance of a bargaining order. Thepossibility of erasing the effects of these unfair laborpractices and insuring a fair election by the use of tradi-tional remedies is very slight. And as the employees haveonce expressed their sentiments through cards that ex-pression is best protected by a bargaining order.23IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of Respondent set forth, above, occurring inconnection with its business operations, have a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE. REMEDYHaving found that Respondent has engaged in, andcontinues to engage in, certain unfair labor practices itwill be recommended that the Board issue an Order re-quiring Respondent to cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act, including bargaining with the Unionas the duly designated representative of Respondent'semployees in Unit A and Unit B, the appropriate units asdescribed above, effective from March 18, 1980, the dateon which the Union requested bargaining and the dateon which it filed its petition, at a time when it represent-ed a majority of the employees in the units described.Respondent will also be ordered to immediately offer re-instatement to Doris Stultz, Pat Harris, Mary M. Neu-meier, and Univee Bryson, to their former jobs or, ifthose jobs no longer exist, to equivalent positions of em-ployment, without prejudice to their seniority or otherrights and privileges, and make them whole for any lossthey may have suffered as a result of the discriminationagainst them in the manner set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest computedin the manner set forth in Florida Steel Corporation, 231's Although I have concluded that there cannot be a fair electionbased on Respondent's totality of conduct, if the Board should disagree, Ido find, however, that Respondent's conduct raised by the Union's objec-tions to the election is sufficient to warrant the holding of a second elec-tion. And if the Board should reverse me on the bargaining order, Iwould remand this matter to the Regional Director to conduct the appro-priate second election.NLRB 651 (1977).24 Respondent will also be ordered torescind the discriminatory warnings issued to Mary M.Neumeier and Anita Turner pursuant to Respondent's il-legal rule against employees engaging in any activitiesother than assigned duties and to expunge these warningsfrom their files.Upon the basis of the foregoing findings of fact andthe entire record in this matter I make the following:CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) and is engaged in commerce as defined inSection 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interrogating its employees concerning theirunion membership, activities, and sympathies; by warn-ing its employees that they could get into trouble forsupporting the Union; by threatening its employees withplant closure; by creating the impression of surveillanceof its employee's union activities; by threatening employ-ees that bargaining would begin from scratch and thatbenefits negotiated would not be as good as those nowenjoined and that employees could be fired if they didnot curtail their union activities; by promising employeesincreased benefits if they curtailed their union activities;by warning its employees that they were heading fortrouble and were troublemakers and that they had re-ceived warnings because of their union activities; and byissuing a personnel policy and procedure manual whichincluded a rule prohibiting employees from engaging inactivities other than assigned duties, Respondent has en-gaged in conduct violative of Section 8(a)(1) of the Act.4. By issuing warnings to employees Mary M. Neu-meier and Anita Turner predicated on Respondent's ruleprohibiting employees from engaging in activities otherthan assigned duties, Respondent has engaged in conductviolative of Section 8(a)(l) and (3) of the Act.5. By discriminatorily discharging Doris Stultz, PatHarris, Mary M. Neumeier, and Univee Bryson, becauseof their union activities, to discourage membership in theUnion, Respondent has engaged in conduct violative ofSection 8(a)(1) and (3) of the Act.6. The units described above as Unit A and Unit Bconstitute appropriate units for the purpose of collectivebargaining within the meaning of the Act.7. The above-described unfair labor practices affectcommerce within the contemplation of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]24 See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).500